SN DH On FP WW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 1 of 59

MICHAEL B. MURPHY (State Bar No. 123849)
mbm@severson.com

JOHANNA M. BERTA (State Bar No. 221376)
jmb@severson.com

DIANE P. CRAGG (State Bar No. 221121)
dpc@severson.com

SEVERSON & WERSON

A Professional Corporation

One Embarcadero Center, Suite 2600

San Francisco, California 94111

Telephone: (415) 398-3344

Facsimile: (415) 956-0439

Attorneys for Defendants
DAVIS BERK REALTY, INC.; MOHAMMAD
SIDDIQUE and MARY J. SEO

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

N.A. SALES COMPANY, INC., a California
corporation,

Plaintiff,
VS.

HAE-SUK LEE, individual; MOON JOO LEE
aka MOONJOO LEE aka MJ LEE, an
individual; SOON BOK PARK aka

SOONBOK PARK, an individual; BISHOP
RANCH GATEWAY, INC., a California
corporation; JUNHO KIM aka JUN HO KIM
aka DAVID KIM, an individual; JHK
PACIFIC COMMON, INC., a California
corporation; JUNE J. KIM aka JUNE J. JANG
aka JUNE KIM aka JUNE JANG, an
individual, CLAYTON E. SWARTZ, Jr., an
individual, HAENG CHA SWARTZ, an
individual; MARY J. SEO, an individual;
MOHAMMAD SIDDIQUE, an individual;
DAVIS BERK REALTY, INC., a California
corporation; YI SOO JOHN KIM aka YI SOO
KIM aka JOHN KIM, an individual; JYK
INVESTMENT CONSULTING CORP., a
California corporation, and DOES 6-10,

Defendants.

 

 

12373.0026/14752775.1

Case No.

[formerly San Mateo County Superior Court,
Case No. CIV 525758]

DEFENDANT MARY J. SEO’S NOTICE
OF REMOVAL TO FEDERAL COURT
PURSUANT TO 28 U.S.C, §1441

Removal Date: February 15, 2019

DEFENDANT MARY J, SEO’S NOTICE OF REMOVAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 2 of 59

TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF CALIFORNIA, AND ALL PARTIES:

PLEASE TAKE NOTICE that Defendant Mary J. Seo (“Defendant Seo”) provides this
Notice of Removal based on federal question jurisdiction pursuant to 28 U.S.C. §§ 1441 and 1331,
and hereby removes to this Court the state court action described below, as follows:

1, Plaintiff N.A. Sales Company, Inc. (“Plaintiff”) filed a civil action in the Superior
Court of San Mateo County, California, on December 11, 2013, entitled N.A. Sales Company, Inc.
v. Hae-Suk Lee, et al. bearing San Mateo Superior Court case number CIV 525758 (the “State
Court Action”). The original complaint asserts claims against defendants Hae-Suk Lee, Moon Joo
Lee and Soon Bok Park for: 1) promissory estoppel; and 2) alter ego. On January 9, 2019,
Plaintiff filed its Fourth Amended Complaint (“4th Amended Complaint”) in the State Court
Action, alleging additional claims and additional defendants. The 4th Amended Complaint asserts
claims for: 1) promissory estoppel; 2) breach of personal guarantees; 3) fraud; 4) alter ego; 5)
book account; 6) breach of contract; 7) goods sold and delivered at agreed price; 8) conspiracy to
commit fraudulent transfer; 9) fraudulent transfer; 10) civil RICO (18 U.S.C. § 1961); 11)
conspiracy (o civil RICO (18 U.S.C. § 1962(d); 12) vicarious liability; and 13) successor-in-
interest liability.

2. This notice of removal is timely under 28 U.S.C. § 1446(b) and Fed. R. Civ. P. 6(a)
because the Summons and 4th Amended Complaint were served upon Defendant Seo by
substituted service on January 22, 2019. This notice of removal is filed on Friday, February 15,
2019 — less than 30 days after the date of service of the Summons and 4th Amended Complaint.

3, Defendant Seo has not yet filed an answer or otherwise responded to Plaintiff's 4th
Amended Complaint in the State Court Action.

4, Defendant Mohammad Siddique has not yet filed an answer or otherwise responded
to Plaintiffs 4th Amended Complaint in the State Court Action.

5. Defendant Davis Berk Realty, Inc. has not yet filed an answer or otherwise
responded to Plaintiff's 4th Amended Complaint in the State Court Action.

i Upon information and belief, defendant Hae-Suk Lee was served with the

12373.0026/14752775.1 2
DEFENDANT MARY J. SEO’S NOTICE OF REMOVAL

 
oO Oo NN Nn A FP WO NF

wb NY NO NHN N N NY N NN YF Ff KF FP KF YF FF FF SS SE
co DT DR mW BR WD NO FH CO 0 hen Dn A FP WY NY YF OO

 

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 3 of 59

Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to
Plaintiff's 4th Amended Complaint in the State Court Action.

8. Upon information and belief, defendant Moon Joo Lee was served with the
Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to
Plaintiffs 4th Amended Complaint in the State Court Action.

9. Upon information and belief, defendant Soon Bok Park was served with the
Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to
Plaintiff's 4th Amended Complaint in the State Court Action.

10. Upon information and belief, defendant Bishop Ranch Gateway, Inc. has not yet
been served with the Summons and 4th Amended Complaint in the State Court Action.

11. | Upon information and belief, defendant Junho Kim was served with the Summons
and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to Plaintiffs
4th Amended Complaint in the State Court Action.

12. Upon information and belief, defendant June J. Kim was served with the Summons
and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to Plaintiff's
Ath Amended Complaint in the State Court Action.

13. | Upon information and belief, defendant JHK Pacific Common, Inc. was served
with the Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise
responded to Plaintiff's 4th Amended Complaint in the State Court Action.

14. Upon information and belief, defendant Clayton E. Swartz was served with the
Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to
Plaintiff's 4th Amended Complaint in the State Court Action.

15. Upon information and belief, defendant Haeng Cha Swartz was served with the
Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to
Plaintiff's 4th Amended Complaint in the State Court Action.

16. Upon information and belief, defendant Yi Soo John Kim was served with the
Summons and 4th Amended Complaint, but has not yet filed an answer or otherwise responded to

Plaintiff's 4th Amended Complaint in the State Court Action.

12373.0026/14752775.1 3
DEFENDANT MARY J, SEO’S NOTICE OF REMOVAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 4 of 59

17. Upon information and belief, defendant JYK Investment Consulting Corp. was
served with the Summons and 4th Amended Complaint, but has not yet filed an answer or
otherwise responded to Plaintiff's 4th Amended Complaint in the State Court Action.

FEDERAL QUESTION JURISDICTION

18. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331. The 4th Amended Complaint alleges claims for relief and arises under the following federal
statutes: civil RICO and conspiracy to civil RICO (18 U.S.C. § 1961 and 18 U.S.C. § 1962(d)).
See Rivet v. Regions Bank of Louisiana, 522 U.S. 470 (1998) (defendant may remove to federal
district court under federal question jurisdiction “when a federal question is presented on the face
of the plaintiff's properly pleaded complaint’).

19. This Court has supplemental jurisdiction over all other claims asserted by Plaintiff
pursuant to 28 U.S.C. § 1367(a) and 28 U.S.C. § 1441(c).

AMOUNT IN CONTROVERSY

20. The amount in controversy exceeds $75,000, exclusive of interest and costs. (See
4th Amended Complaint, p. 31.)

CONSENT TO REMOVAL

21. Defendant Mohammad Siddique has consented to this removal.

22, Defendant Davis Berk Realty, Inc. has consented to this removal.

23. Defendant Hae-Suk Lee has consented to this removal.

24. Defendant Soon Bok Park has consented to this removal.

25. Defendant Bishop Ranch Gateway, Inc. did not consent or object to this removal.
See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 US. 344, 350-51 (1991) (“one
becomes a party officially, and is required to take action in that capacity, only upon service of a
summons or other authority-asserting measure stating the time within which the party served must
appear and defend”).

26. | Defendant Junho Kim has consented to this removal.

27. Defendant June J. Kim has consented to this removal.

28. Defendant JHK Pacific Common, Inc. did not object to this removal.

12373.0026/14752775.1 4
DEFENDANT MARY J. SEO’S NOTICE OF REMOVAL

 
Oo Oo ss DH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 5 of 59

29. Defendant Clayton E. Swartz did not object to this removal.

30. Defendant Haeng Cha Swartz did not object to this removal.

31. Defendant Yi Soo John has consented to this removal.

32. Defendant JYK Investment Consulting Corp. has consented to this removal.

VENUE

33. Venue in this Court is proper pursuant to 28 U.S.C. § 1441(a) because this is the
district that embraces the county in which Plaintiff filed the State Court Action.

34. Pursuant to 28 U.S.C. § 1446(d), Defendant Seo is filing this notice of removal
with this Court, will provide written notice of the removal of this action to counsel for Plaintiff
and counsel for defendants who have been served with the Summons and 4th Amended
Complaint, and notice thereof will be filed with the Clerk of the San Mateo Superior Court.

35. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served
upon or by Defendant Seo in the State Court Action, including the Summons and 4th Amended
Complaint, are attached hereto as Exhibit 1.

DEMAND FOR JURY TRIAL

36. Defendant Seo hereby demands a jury trial in the above-entitled action.

DATED: February 15, 2019 SEVERSON & WERSON
A Professional Corporation

By: /s/ Johanna Berta
Johanna M. Berta

Attorneys for Defendants DAVIS BERK REALTY,
INC.; MOHAMMAD SIDDIQUE and MARY J. SEO

12373.0026/14752775.1 5
DEFENDANT MARY J. SEO’S NOTICE OF REMOVAL

 

 
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 6 of 59

EXHIBIT 1

EXHIBIT 1
BY FAX

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 7 of 59

 

ORGINAL gui

ane
FOR USE ONLY
(CITACION JUDICIAL) REET we

NOTICE TO DEFENDANT: SA E EL
(AVISO AL DEMANDADO): N MATEO COUNTY
See Attachment

°° 1 JAN 0 9 2019
YOU ARE BEING SUED BY PLAINTIFF: Clerk of the Suferior Court
(LO ESTA DEMANDANDO EL DEMANDANTE): By
N.A. SALES COMPANY, INC., a California corporation DEPUTY

 

 

NOTICE! You have been sued. Tha court may decide against you without your belng heard unless you respond within 30 days. Read the Information
below.

‘You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A lattar or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
case, There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (vavw.courtinfo.ca.gow/salinalp), your county law library, or the courthouse nearest you. if you cannot pay the filing fea, ask
the court clerk for a fee waiver form. If you de not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warming from the court.

There ara other legal requirements. You may want to call an attomey right away. Mf you do not know an attomey, you may want to call an attomey
referral service. If you cannot afford an atlomey, you may be eligible for frea legal services from a nonprofit legal sorvices program. You can locale
these nonprofit groups at the California Legal Services Web site (www. fawhelpcalifornia.org), the Callfomia Courts Online Self-Help Center
{www.courtinfo.ca.gow/selthelp), or by contacting your local court or county bar association, NOTE: The court has a statutory lien for waived fees and
costs on any settiement or arbitration award of $10,000 or more in a civil case, The court's lien must be paid before the court will dismiss the case,
JAVISO! Lo han demandado. Sino respande dentro de 30 dias, la corte pueda decidir en au conte sin escuchar su versién, Lea la informacion a

Tiane 30 DIAS DE CALENDARIO después de que Je entreguen esta cHaci6n y papeles legales para presentar una respuesta por escrita en esta
corle y hacer que se entregue una copia al demandants. Una carta o una Ramada telefénica no lo protegen. Su respuesta por esciito tiene que estar
an formato legal correcta sf desea que procesen su caso pn la corte. Es posible que haya un formulario que usied pueda usar para su respuesta.
Puede encontrar estos formularies de Ja corte y mas infarmacisn en el Centro de Ayuda de las Cartes de California (www.sucorte.ca.gov), en la
bibfioteca de Jeyes de su condado o en Ja carte que fe quede mds carca. Si no puede pagar la cuota de presentacién, pida al secrelario de Ja corte
que le dé un formulario de exancién da pago de cuotas. Sino presenta su respusste @ tempo, puede perder el caso por incumplimienta y Ia corte le
podré quitar su sueldo, dinero y blenes sin més sdvertencia.

Hay otros requisitos Jegales. Es recomendable que.Jame a un abogado Inmadiatamante. Sino conoce a un abogado, puede Hamar a un servicio de
remisién a abagados. Si no puede pagar a un abogado, es posible que cumpla con jos requisites para obtener servicios legales gratuitas da un
programa de servicios lagales sin finas do lucro. Puede encontrar estos grupos sin fines de lucra en el sitlo web de California Legal Services,
(wvaw,lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes do Callfomia, (wwnw.sucorte.ca.gov) o poniéndosa en contacto'c la corte o el
fen ow ey a corte tone derecho 9 rectomar las cuotas los costs axantos pr Imponer ifqra¥eion sabre

da $10,000 6 mas de valor recibida mediante un acuerdo o une concesién de arbitraje en un caso de derecho civil. Tiene que

 

cualquier,
pager el gravamen de Ja corte antes de qua fa corte pueda desechar e/ caso.
CASE NUMBER:

Tha name and address of the court Is: . ae
(El nombre y direcoién de Ja corte es): San Mateo Superior Court frame cial Conny: en

400 County Center, Redwood City, CA 94063

 

 

 

The name, address, and telebhone number of plaintiff's attorney, or plaintiff without an attomey, is:
(EI nombre, Ja direccién y el nfimero de teléfono del abogedo de! derandante, o de! demandante que no tiene abogado, es):

Brian H. Song, a is ou Ironsides Dr., Ste. 260, Santa Clara, CA 95054
G-

19
DATE: NEAL TANIGUGEI, ty , Deputy
(Fecha) _ (Secretario) \ (Adjunto)
of this summons, use Proof of Service of Summons (form POS-010).) ‘ =
$e esta citation use ef formularia Proof of Service of Summons, (POS-010)). }! asim
NOTICE TO THE PERSON SERVED: You are served Amended Summons lesued / Filed

a

 

   

2. [—] as the person sued under tha fi atc of (specify): i qi
. ]

 

3, C1 on behalf of (spacify):

 

 

Ret OSA
a under: [__] CCP 416.10 (corparation) [] CCP 416.60 (minor)
((_] CCP 416.20 (defunct corporation) (_] CCP 416.70 (conservatee)
((_] CCP 418.40 (association or partnership) (__] GCP 416.90 (authorized person)
{__] ather (spacify):
4. [[_] by persanal delivery on (date):
Page 1 of 1
Farm Adopted tar Mandatory Use SUMMONS Code of Civil Procedure £§ 412.20, 465
www,courtinie.ca.gov
Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 8 of 59

MC-025

 

 

SHORT TITLE: oe ees

| N.A.Sales Company, Inc. vs. Hae-Suk Lee et al. CIV525758

 

 

 

ATTACHMENT (Number): 1
(This Attachment may be used with any Judicial Council form.)

HAE-SUK: LEE: it dividual: ‘MOON.JOO LEE aka MOONIOO, LEE aka MI LER, an individual; SOON BOK.
PARK aka SOONBOK PARK, : an individual; BISHOP’ RANCH | GATEWAY, INC., a. California: ‘corporation;”

 

   

 

 

 

JUNHO KIM aka TON: HO KIM aka DAVID KIM; an. individual; JHE: PACIFIC COMMON, INC:, a ‘ ‘
California corporatios; JUNE J..KIM aka JUNE J: JANG aka JUNE KIM aka JUNEJANG, an ‘individual; #
CLAYTON E. SWARTZ, .¥r., da'individoal; HAENG CHA SWARTZ;an individual; MARY J.SEO,'an -~
individual; MOHAMMAD SIDDIQUE, an, individual; ‘DAVIS BERK REALTY, INC,, a California, La
corporation; YI S00 JOHN KIM aka YE. SOO. KIM aka JOHN BM He a individual TYK INVESTMENT:
CONSULTING: CORP: a. California comporation, and nore 6- a0: ei Fe ta. 6S .
ty Of . “ ‘ te Fr a 0% Bate way eae “e of 7 ie :
Os we Lo : . > ie . : : . : . & <, 4, A i
, 5 3 ‘3 : es ia j welt wis ev t + i .
"ye hE es ey} 4 e; 2 ‘ '
a 1 ie ne bs ge * ‘ “ss rit
> an x ee A : “ ; ae si boss eS a ae is : e o
+ oe Shy ’ 3 Ss va “s e : ay Kr > 7 i
é Ee
rn # ev aa ‘ 7 a 7 a) ae
; ay i es . ‘ m
se on “a riguitite, ser as oeg a0 oy a ee es t poate tata ve = ty oo a, ¢
: < * > a Me © 3 m , i 2 €
* t q ™ a : . : wot ;
~ » “ > : ; ec :
; . > - ‘i . " z ‘ : “me

 

(if the item that this Attachment concems is made under penalty of perjury, all statements in this Page 1 of | 1 |
Atiachment are made under penalty of perjury.) (Add pages as required)

Foon Apetored for Opec Una ATTACHMENT www. colrthy.c8, gov
MOORS [Raw tly 2003] to Judicial Council Form
Oo eof YN DA WH BP W NHN

NY N NH NY NY N NY NY N FS &

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 9 of 59

BRIAN H. SONG, ESQ. (SBN188662)
Briansong@SongLeeLaw.com

INNA NAM, ESQ. (SBN 311228)
Jnnanam@SongLeeLaw.com

SONG & LEE LLP

4633 Old Ironsides Drive, Ste. 260
Santa Clara, CA 95054

TEL: (408)748-3308;

FAX: (408)748-3309

File No. 1101
Attomey for N.A. Sales Company, Inc.

FILED

SAN MATEO COUNTY

JAN 0 9 2019
Clerk of the aio Court

“Ty

 

xey Ad Sila

SUPERIOR COURT OF THE STATE OF CALIFORNIA
SAN MATEO COUNTY, UNLIMITED JURISDICTION ~

N.A. SALES COMPANY, INC., a
California corporation,

Plaintiff
vs.

HAE-SUK LEE, individual; MOON JOO
LEE aka MOONJOO LEE aka MJ LEE,
an individual; SOON BOK. PARK aka
SOONBOK PARK, an individual;
BISHOP RANCH GATEWAY, INC., a
California corporation; JUNHO KIM aka
JUN HO KIM aka DAVID KIM, an
individual; JHK PACIFIC COMMON,
INC., a California corporation; JUNE i.
KIM aka JUNE J. JANG aka JUNE KIM
aka JUNE JANG, an individual;
CLAYTON E. SWARTZ, Jr., an
individual; HAENG CHA SWARTZ, an
individual; MARY J. SEO, an individual;
MOHAMMAD SIDDIQUE, anh individual;

7, DAVIS BERK REALTY, INC., a

California corporation;-Y1 SOO JOHN
KIM aka YJ SOO KIM aka JOHN KIM,
an individual; SYK INVESTMENT
CONSULTING CORP., a Califomia
corporation, and"DOES 6-10

Defendants

 

caseno: CLV 525758

(Consolidated Case: CIV 525916)

FOURTH
AMENDED COMPLAINT

—
frat Complaim

TAA

 

 

 

GOEE-BhL(R0) “XVa ‘BOEE"BPL(ROY) “TELL
#5056 VO “VUV'DD VINVS
097 215 “JC SaPEEUDY PIO ELoF
dl aay 3 ONOS

 

 

 

-l-

FOURTH AMENDED COMPLAINT

SM/ NAS v. LEB ET AL.
wow NN BD TW FSF WD YN

YN N NNN NNN
RBSERRRPE BBE BSES RW REBDRE HE GS

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 10 of 59

Plaintiff alleges:
PARTIES

1. Plaintiff N.A. Sales Company, Inc. (“NAS”) is, and at all times herein mentioned
was, a corporation duly organized and existing under the laws of the State of California. NAS
engages, and at all times herein engaged, in the business of wholesales of frozen fish meat and
other supplies to Japanese restaurants. NAS has been in business since 1970 and serve approx.
600 Japanese and related restaurants in the Greater Bay Area.

2. Defendants Hae-Suk Lee (“HS Lee”), Moon Joo Lee (“MI Lee”), Soon Bok Park
(“SB Park”), are, and were at all times herein mentioned, competent adults. HS Lee and SB Park
are the father and mother of MJ Lee, their son (collectively with HS Lee and SB Park, the “Lees”).
During the relevant times, the Lees controlled and dominated the Madfish Restaurant Companies
(defined below). |

3. Defendant Bishop Ranch Gateway, Inc. (“BRG”) is one of the Madfish Restaurant
Companies (defined below).

4, Defendant June Jungyoon Kim ak.a. June J. Kim a.k.a. June Kim aka. June J.
Jang a.k.a. June Jang (“June Kim”) is, and was at all times herein mentioned, a competent adult.
June Kim is an agent of HS Lee, SB Park, and MJ Lee and Madfish Restaurant Companies (defined
below).

5. Defendant Jun Ho Kim (“JH Kim”) is, and was at all times herein mentioned, a
competent adult. Plaintiff believes, and thereupon alleges, that JH Kim is unrelated to defendant
June Kim.

6. Defendant JHK Pacific Common Inc. (“JHK Pacific Common”) is, and was at all
times mentioned herein, a California corporation, organized under California law, whose principal
place of business is located at 43337 Christy Street, Fremont, California.

7.  . Defendants Clayton E, Swartz, Jr. and Haeng Cha Swartz (“tbe Swartz”), are and

were at all times herein mentioned, a married couple residing in Alameda County, California, and

competent adults.

 

 

 

-2-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

STI AY] FY ONOS

GOCE-BPL(30F) XV “ROEE-BeL(BOF) “TAL
$8056 YO ‘VWTO VINVS
097 “918 “1d SopEUOy PIO EESP
Oo Ss Nt AON DH FP WD NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 11 of 59

8. Defendant Mary J. Seo (“M. Seo”), previously sued herein as Mary Seo, is and was
at all times herein mentioned, a competent adult. M. Seo was at all times herein mentioned a
California licensed real estate salesperson, employed at Titan Real Estate Services, Inc. (“Titan”),
acting with the scope of her employment.

9. Defendant Mohammad Siddique (“Siddique”) is, and at all times herein mentioned
was, a real estate broker licensed by the Department of Real Estate of California and was at all
times mentioned herein the designated responsible offer of Titan Real Estate Services, Inc. In such
capacity, Siddique owed a duty as the listing broker and responsible officer of Titan Real Estate
Services, Inc. for the acts committed by the salesperson M. Seo.

10. Defendant Davis Berk Realty (“DBR”) is, and was at all times herein mentioned, a
California corporation, organized under California law and is being named as a defendant as the
successor-of-interest of Titan Real Estate Services, Inc. as both M. Seo and Siddique are now being
employed with DBR in the same capacities of their previous respective positions with Titan Real
Estate Services, Inc.

11. Yi Soo Kim, aka. “John” Kim (“John Kim”) is, and at all times relevant, was a
real estate broker licensed in the State of California and the president and designated real estate
broker of JYK Investment Consulting Corp. (“JYK”). At all times relevant, John Kim was an
officer and director of JYK. Plaintiff believes, and thereupon alleges, that John Kim is unrelated
to defendants JH Kim or June Kim.

12. J¥K is, and at all times relevant, was a corporation organized and existing under
the laws of the State of California, having been incorporated on September 20, 1999. JYK is a
licensed by the Department of Real Estate of the State of California.

13. The te names and/or capacities, whether individual, corporate, association or
otherwise, of Defendants sued herein as DOES 1 through 10, inclusive, are unknown to Plaintiff,
are therefore sued under their fictitious names. Upon information and belief, Plaintiff allege that
said fictitiously named Defendants are obligated to Plaintiff as set forth herein, and are responsible

in whole or in part, for damage suffered by Plaintiff. Plaintiff will amend this Complaint to state

 

 

 

 

3n

FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

GOEE-BHL(BOP) “XV ‘R0EE-BPL(8OP) TSL
¥S0S6 WO ‘VUV'1IO V.INVS
09 “MS "Cl SOpEUAIT PIO EEDP
ITI ayy] W ONOS
Co oe nN NH DH FF WD YN —

Mw oN NWN NNR NN Wb ms
o-uwa & Sk OS FT SF SRW AREA R SS

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 12 of 59

their true names and capacities when ascertained. Plaintiff intend all further reference in this
Complaint to any of the individually named Defendants or to “Defendants,” to expressly include
reference to the fictitiously named “DOE” Defendants.

14. Upon information and belief, Plaintiff allege that each of Defendants whether
designed as “DOES” or otherwise is responsible in some manner for the events and happening
hereinafter referred to and thereby directly and proximately caused the damages and harm to
Plaintiff as hereinafter alleged.

415.  Plaintiffare informed and believe that, at all times mentioned, every Defendant was
the agent and employee of every other Defendant, and in doing the actions herein alleged, acted
within the scope of his/her authority.

16. | Whenever in this Complaint reference is made to any of Defendants, unless
otherwise stated, such allegations shall be deemed to mean the act of each Defendant acting

individually, jointly, and/or severally.

JURISDICTION AND VENUE
17. The amount demanded exceeds the jurisdictional limit of $25,000. Furthermore,

Plaintiff is informed and believes and thereon alleges that all parties hereto are, or was at all times
herein mentioned, California residents, As such, this Court has jurisdiction.

18. The underlying agreement was to be performed in this County; therefore, San
Mateo County is the proper county for venue.

MJ Lec and
HIS BANKRUPTCY OF NOV. 2009 &
POST-PETITION DEBT
19. MJ Lee previously filed for personal bankruptcy under Chapter 7 of the U.S.

Bankcuptcy Code on or about November 30, 2009 in the Bankruptcy Court for the Northern
District of California. He subsequently received discharge on or about July 16, 2010.
20. Subsequently on August 5, 2010, MJ Lee made the promise that he would

personally be responsible for the debts owed by that JSIF Madfish, Inc., Town & Country Madfish,

 

 

 

“A
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

092 3g “IC KIpIsUOI PIO ELD
TTI ART 3 ONOS

GOEE-BPL(30b) “XV “GOEE-BHL(80) “TAL
#5056 VO “VUVIO VINVS
Oo oN BAO UH Fs WD Be =

wv N YN
RBRREREBRBBRFSE ERR DETR S

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 13 of 59

Inc., Fremont Gateway, Inc., and Bishop Ranch Gateway, Inc. (collectively, “Madfish Restaurant

Companies”) to Plaintiff by delivering a written promise, a copy of which is attached hereto as

ALLEGATION COMMON TQ ALL CAUSES OF ACTION
WRITTEN SUPPLY CONTRACTS

21. Each of the Madfish Restaurant Companies entered into “Credit Application”, a
written agreement with Plaintiff NAS to purchase supplies on credit. ISIF Madfish, Inc. entered
such a supply agreement on credit on September 20, 2008. Town & Country Madfish, Inc. entered
such a supply agreement on credit on September 22, 2008. Fremont Gateway, Inc. entered such a
supply agreement on credit on November 24, 2009. BRG entered such a supply agreement on
credit on March 26, 2010. True and correct copies of said four supply agreements on credit are
attached hereto as Exhibit 2.

22. Pursuant to the terms of the supply agreement on credit, the Madfish Restaurant
Companies agreed to, inter alia, “pay to N.A. Sales, as interest, an amount equal to 1.5% per month
for invoice amounts those are past due”, and also, “to pay reasonable attomey(s) fees, collection
fees, court costs and other expenses incurred by N.A. Sales, whether [or] not suit is filed” in “the
event N.A. Sales should commence any action(s), or otherwise seck to enforce this agreement

against Customer or any Guarantor.”
23. NOTICE IS GIVEN TO ALL DEFENDANTS THAT PLAINTIFF NAS SEEKS

THE ATTORNEY’S FEES IT HAS INCURRED AS PART OF DAMAGES, WHICH IT
SUFFERED AS A RESULT OF THE DEFENDANTS’ BREACH OF THEIR EXPLICIT
OBLIGATIONS UNDER THE CREDIT APPLICATIONS, INCLUDING BUT NOT LIMITED
TO THEIR EXPLICIT AGREEMENT TO PAY FOR ALL COLLECTION COSTS,
INCLUDING REASONABLE ATTORNEY’S FEES, WHETHER OR NOT A SUIT IS FILED.
if
FIRST CAUSE OF ACTION
PROMISSORY ESTOPPEL

 

-5-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

 

6OCE-ReZ(aOF) “XV “ROce-ByL(80¥) “TELL
£5056 VO ‘VHV'1O VINVS
09% ‘IS “Lc sspisual] PIO EFo¥
aTITe] 3 ONOS
Oo 6.2 NS DBD A SF WY NY

NY NO N N N N NY N N YF S&S KF
BPNRRRERBBE SS BPeURFBREBHR |S S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 14 of 59

(HS Lee)
24. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs |
through 23, inclusive, by reference thereto as if fully set forth herein. .
25. Onor about August 5, 2010, Defendant HS Lee issued a check, a copy of which ts

attached hereto as Exhibit 3. Under the terms of the check, Defendant HS Lee agreed to pay

$200,000 in the event Madfish Restaurant Companies fuiled to pay the then-outstanding open book
balance of approximately $216,000.

26. In so doing, Defendant HS Lee knew or should have known that Plaintiff NAS
would be reasonably induced to rely on HS Lee’s promise, assurance, and representation by
delaying its collection actions against Madfish Restaurant Companies.

27. Plaintiff NAS reasonably relied on HS Lee’s promise, assurance, and representation
and was induced to delay collection actions against the Madfish Restaurant Companies.

28. Subsequent to HS Lee’s making of the promise, asoirancs and representation,
Madfish Restaurant Companies sold or closed businesses, and filed for bankruptcy or otherwise
did not pay.

29. HS Lee is a “Guarantor” under the tenms of the Credit Application.
Notwithstanding, HS Lee has not performed any part of his promises, assurances, and
representations.

30. As a proximate result of HS Lee’s failure to perform according to the promises,
assurances, and representations that he made to Plaintiff NAS, Plaintiff NAS has suffered the
following damage: approximately $197,942 in the adjusted balance due as of July 31, 2013, unpaid
interests continuously accruing 18% per annum (approximately $171,217 to date) and collection
costs, including attomey’s fees, continuously incurring since December, 2013 (approximately
$500,000 to date). As such, Plaintiff NAS seeks damages in the total amount of approx. $870,000
or more to be proven at the trial.

31. Injustice can be avoided only by enforcing Defendant HS Lee’s promises,

assurances, and representations completely.

 

 

 

6-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

ITI aa] 2 ONOS

GOEE-BHL(SOH) “XV “8OEE-SPL(8Or) *THL
#5056 VO ‘VEV'TO VINVS
9c ‘1g “31 Seprsual] PIO ESP
eo 72s ND DA SP WD YN =

NO N NHN N N WN NY N & —- -—
Pe PR RP RP RB BRB SGeA BARBERS

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 15 of 59

SECOND CAUSE OF ACTION
BAC g 1. GUA
(Against HS Lee and MJ Lee)

32. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraph 1 through
31, inclusive, by reference thereto as if fully set forth herein.

33. HS Lee and MJ Lee on their own entered into the personal guarantees and agreed
to pay off the outstanding debts owed by the Madfish Restaurant Companies in the event that the
Madfish Restaurant Companies failed to pay off the then-outstanding stated balance. In
consideration, Plaintiff NAS agreed to delay the collection actions against the Madfish Restaurant
Companies while Madfish Restaurant Companies reviewed their own balances.

34. Plaintiff NAS delayed instituting collection actions since August, 2010 uatil this
lawsuit was commenced, periodically checking with Madfish Restaurant Companies as to whether
they had completed their review of their own balances. However, Madfish Restaurant Companies
failed and continued to fail to verify their own review of their balance and Madfish Restaurant
Companies’ final promise to complete its verification process by September, 2013 was never met,

35, Furthermore, the Madfish Restaurant Companies friled to pay off the then-
outstanding stated balance but instead two sold their businesses, one closed down its business, and
the fourth filed for bankruptcy under chapter 11.

36. Plaintiff NAS repeatedly demanded HS Lee and MJ Lee to pay off the outstanding
balance, the last of such demand being made in or about November, 2013. HS Lee and MJ Lee
continued to delay by various pretexts, while in reality HS Lee and MJ Lee were engaged in
siphoning off and concealed cash and other valuable assets of the Madfish Restaurant Companies.

37. HS Lee and MJ Lee breached the personal guarantees by refusing, and continuing
to refuse, to pay off the liabilities of the Madfish Restaurant Companies.

38. As a proximate result of Defendant HS Lee’s and MJ Lee’s failure to perform
according to the promises, assurances, and representations that they made to Plaintiff NAS,

Plaintiff NAS has suffered the following damage: approximately $197,942 in the adjusted balance

 

 

 

-7-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

a&T139'] 3 ONOS

GOCE-RPL(80%) “XVa ‘SOEe-BwL(8OP) "TLL
pS0S6 VO ‘VUWIO VINVS
09% “US “IC SOPELRY] PIO EL9P
Oo Se NBO AH SF HD YP =

YN NY NR NON wu
RBRRFRBREERNRSEReUVUA BPSK FS

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 16 of 59

due as of July 31, 2013, unpaid interests continuously accruing 18% per annum (approximately
$171,217 to date) and collection costs, including attorney’s fees, continuously incurring since
December, 2013 (approximately $500,000 to date). As such, Plaintiff NAS seeks damages in the
total amount of $870,000 or more to be proven at the trial.
THIRD CAUSE OF ACTION
E PRO ADE WITHOL I M
(Against HS Lee and MJ Lee)

39. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraph 1 through
38, inclusive, by reference thereto as if fully set forth herein.

40. On August 5, 2010, at the office of Plaintiff NAS, Defendants HS Lee and MJ Lee
made a written promise to Plaintiff NAS that they would pay off the then-outstanding stated
balance of Madfish Restaurant Companies owed fo Plaintiff for the supplies they purchased in the
event that Madfish Restaurant Companies fail to pay off the balance.

41. The promise of Defendants HS Lee and MJ Lee was important to Plaintiff NAS.

42. Defendants HS Lee and M3 Lee did not intend to perform this promise when they
made the promise.

43. Plaintiff NAS reasonably relied on the promise because, among others, HS Lee
wrote a check in the amount of $200,000 and Defendant MJ Lee brought the check in person.

44, Defendants MJ Lee and HS Lee did not perform the promise.

45, As a proximate result of Defendant HS Lee’s and MJ Lee’s failure to perform
according to the promises, assurances, and representations that they made to Plaintiff NAS,
Plaintiff NAS has suffered the following damage: approximately $197,942 in the adjusted balance
due as of July 2013, unpaid interests continuously accruing 18% per annum (approximately
$171,217 to date) and collection costs, including attomey’s fees, continuously incurring since
December, 2013 (approximately $500,000 to date). As such, NAS seeks damages in the total
amount of $870,000 or more to be proven at the trial.

“OURTH JSE ON

 

 

 

-8-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

d TI ay] 4 SONOS

092 “US “IC SapIsUny] PIO EE9h

GOEE-BPL(80h) “XW “BOEE-BPL(80r) “TLL
PS0S6 VO ‘VUWID VINVS
Oo foe NA HH FP WH NY =

NON NN YN NN
RPNRRRRBEBREBSGeEAREUREBRE SG

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 17 of 59

ALTER EGO
(Against HS Lee, MJ Lee and SB Park)

46. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 45, inclusive, by reference thereto as if fully set forth herein.

A7. On account of the supplies delivered by Plaintiff NAS to Madfish Restaurant
Companies under the terms of the supply agreements on credit, Madfish Restaurant Companies
are obligated to pay Plaintiff NAS the following: approximately $171,217 in the original balance
due on the supply agreement on credit as of July 31, 2013, unpaid interests continuously accruing
18% per annum (approximately $171,217 to date) and collection costs, including attorney’s fees,
continuously incurring since December, 2013 (approximately $500,000 to date), totaling $870,000
or more to be proven at trial.

48. Under the supply agreements on credit, Madfish Restaurant Companies
continuously and regularly made purchases from Plaintiffs NAS on the open book accounts. At
all times, Plaintiff regularly sent monthly statements along with invoices to show the unpaid open
book balance and at no time Plaintiff NAS questioned the stated balances. The invoices and the
unpaid balances are due within 30 days. However, Madfish Restaurant Companies delayed full
payments on the stated balances. Eventually, Plaintiff NAS demanded and received the personal
guarantees from HS Lee and MJ Lee.

49, There exists, and at all times herein mentioned there existed, a unity of interest and
ownership between Defendants MJ Lee, SB Park, and HS Lee (i.e., the Lees) and Madfish
Restaurant Companies, such that any individuality and separateness between the Lees, one or more
of them individually or jointly, and Madfish Restaurant Companies have ceased, and each of the
Madfish Restaurant Companies are the alter ego of the Lees in that: each of Madfish Restaurant
Companies is, and at all times herein mentioned was, a mere shell and sham without capital, assets,
stock or stockholder; Madfish Restaurant Companies were conceived, intended, and used by the
Lees as a device to avoid. individual liability and for the purpose of substituting a financially

insolvent corporation in place of the Lees; at no time after Madfish Restaurant Companies became

 

 

 

-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEB ET AL.

CTI aay] SONOS

097 “AS “ICL SSpleuny] PIO ECoP

GOCE-SPLCBOb) “XW “SOEE-8PL(80b) TEL
$5086 VO ‘VHV'ID V.INVS
me

oO oOo ND KN UW ff WwW WN

Nw oN NNN
PNRRRPBBRRBBEeRe UA AEBH HE S

 

 

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 18 of 59

incorporated was any stock authorized to be issued or issued, nor has any permit for issuance of
stock been applied for with the Commissioner of Corporation; Madfish Restaurant Companies is,
and at all times herein mentioned was, the alter ego of the Lees and there exists, and at ali times
herein mentioned has existed, a unity of interest and ownership between the Defendant such that
any separateness has ceased to exist, in that the Lees used assets of the corporation for their
personal uses, caused assets of the corporation to be transferred to them without adequate
consideration, and withdrew funds from the corporation’s bank accounts for their personal use; the
Lees completely controlled, dominated, managed, and operated both Madfish Restaurant
Companies and intermingled the assets of each to suit the convenience of the Lees; each of Madfish
Restaurant Companies is, and at all times herein mentioned was, a mere shall, instrumentality, and
conduit through which the Lees carried on their restaurant businesses in the corporate name exactly
as they had conducted it prior to incorporation, exercising complete control and dominance of such
business to such an extent that any individuality or separateness of Madfish Restaurant Companies
and the Lees does not, and at all times herein mentioned did not, exist; and the activities and
business of Madfish Restaurant Companies were carried out without the holding of directors’ or
shareholders’ meetings, no records or minutes of any corporate proceedings were maintained, and
the Lees entered into personal transactions with Madfish Restaurant Companies without the
approval of other directors or shareholders.

50. For example, while the Madfish Restaurant Companies still owed the unpaid trade
payables to Plaintiff NAS (having grown since the opening of the accounts in 2008 to July, 2010
and July 2012), the Lees caused the companies to make regular, continuous and substantial
distributions to SB Park, Hyeong Geon Lee (a former business partner of the Lees) and Seraphina
Jang (former mother-in-law of June Kim). For example, Town & Country Madfish, one of four
Madfish Restaurant Companies (see Paragraph 10), issued checks of $1,000 on Dec. 3, 2010, $400
on Sep. 7, 2010, $600 on Jan. 28, 201], $300 on Dec. 10, 2010, and $600 on Jan. 28, 2011 to
Defendant SB Park. ISIF Madfish, another of four Madfish Restaurant Companies, also regularly
issued checks to SB Park as follows: $1,000 on Dec. 25, 2011, $700 on July 22, 2011, $700 on

 

-10-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

092 “AS “Iq SaprIsuayy PIO EE9¢
dT1 Se] 3 ONOS

GOEE-BPL(Ob) “XV “SDEE-BPL(8OP) * TEL
¥S056 YO ‘Vuv'1D VINVS
wo Oo KN DH HW fF WY BY —

Ww oN YW NM YN N
PN PBPRR BBS BEeARAAaAaREEBHEA S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 19 of 59

Aug. 5, 2011 and another $700 on August 12, 2011, etc. As for Seraphina Jang, Town & Country
Madfish and ISIF Madfish issued checks to Seraphina Jang during this period at least as follows:
Jan. 10, 2011, $500; March 4, 2011, $400; April 1, 2011, $500; April 24, 2011, $700; May 20,
2011, $800; July 9, 2011, $800; Aug. 5, 2011, $800; Aug. 26, 2011, $800; Oct. 7, 2011, $700;
Nov. 4, 2011, $800; Dec. 2, 2011, $800; Dec. 30, 2011, $1,500; Feb. 10, 2012, $1,500; March 9,
2012, $4,943; Apr. 6, 2012, $1,500; May 4, 2012, $1,500; June 17, 2012, $1,500; June 29, 2013,
$1,000; July 20, 2013, $1,500; July 29, 2013, $1,000; Aug. 16, 2013, $1,500; etc. As for Hyeong
Geon Lee, Town & Country Madfish paid check to be cashed at least twice as follows: $2,500 on
Dec. 30, 2008 and $2,500 on Jan. 28, 2009.

51. Using the transferred funds, then they all acted in concert to purchase a house at
which Defendants Lees effectively controlled and which Defendant MJ Lee eventually resided in.
Seraphina Jang is the former mother-in-law of June Kim aka June Jang aka June Jungyoon Kim,
the former bookkeeper of the Lees. SB Park, Hyeong Geon Lee and Seraphina Jang then further
transferred the cash through one Califomia LLC (named Pacific Common Enterprise LLC) and
one Nevada LLC (named America West Enterprise, LLC) to purchase a real property located at
665 Argyle St, San Ramon, California, at which MJ Lee eventually resided. For example,
America West Enterprise LLC (one organized by Hyeong Geon Lee) transferred funds to
Seraphina Jang at least as follows: $29,000 on Oct. 29, 2010 and $8,500 on Nov. 1, 2010, while
Defendant SB Park transferred $10,000 to Seraphina Jang on Sept. 28, 2010.

52. For another example, the Lees used accounts set up in the name of June Kim, the
bookkeeper, to transfer funds from the Madfish Restaurant Companies, rather than using the funds
to pay off the trade payables then-owed to Plaintiff NAS. Thus, from 2010 to 2012, June Kim
maintained three (3) bank accounts in her name all addressed at one or more of the business
addresses of the Madfish Restaurant Companies, wherein numerous (mostly cash) deposits,
aggregating to approx. $270,000 were deposited during the three (3) years, even though June Kim
received monthly salaries of $3,000. June Kim made cash deposits from the funds she withdrew
from the Madfish Restaurant Companies.

 

 

«l{-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

 

GOLE-BrL(8OF) “XV ‘BOEE-BPL(BOP) “TAL
yS0S6 YO ‘VUV'IO VINVS
097 45 “IC SaPHUOT PIO EESY
aT ar 3 ONOS
Oo of NY A AH & WD YP

MN RN NN WN
RBNRRRRBE BGR WADE HKR ES

 

 

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 20 of 59

53. Fora few examples, on Nov. 16, 2011, June Kim withdrew $11,000 in cash from a
bank account of ISIF Madfish and on August 27, 2012, June Kim withdraw $11,300 in cash from
a bank account of ISIF Madfish. For a few more examples, on Nov. 15, 2011, June Kim withdrew
$15,000 in cash from a bank account of Fremont Gateway, Inc. another one of the four Madfish
Restaurant Companies and on Nov. 22, 2011, June Kim withdrew $30,000 in cash from a bank
account of Fremont Gateway, Inc.

54. For additional examples, the Lees caused the Madfish Restaurant Companies to co-
mingle their funds amongst them. Based on a few samples discovered so far, on May 4, 2009,
ISIF Madfish, Inc. issued’a check to Town & Country Madfish, Inc. in the amount of $2,490,
noting “Loan to Vacaville” (city where Town & Country Madfish is located). Reversely, on June
9, 2009, Town & Country Madfish, Inc. issued a check to “cash” noting “transfer to ISIF Madfish,
Inc.” in the amount of $2,800 and on June 18, 2009, Town & Country Madfish, Inc. again issued
a check to “cash” noting it as “Loan to ISIF Madfish” in the amount of $1,700. Town & Country
Madfish, Inc. also transferred funds with Mad Fish Pier39 (the holding company of the Madfish
Restaurant Companies owned by the Lees); as such, on Feb. 10, 2009, Town & Country Madfish,
Inc, transferred $1,500 to Mad Fish Pier39, Inc. and again on Oct. 8, 2010, Town & Country
Madfish, Inc. transferred $5,000 to Mad Fish Pier39, Inc.

55. After having funneled the funds of the Madfish Restaurant Companies, the Lees
then used the transferred finds of the Madfish Restaurant Companies for their expenses and also
periodically withdrew from the accounts. For instance, a check was made from one account held
in June Kim’s name in the amount of $795.67 payable to Crow Canyon Community College on
November 20, 2012 for “M.J. Lee #3687”. Another check from a June Kim’s checking account
was made to Defendant MI Lee in the amount of $200 on October 4, 2012 for “loan”. Yet, another
check in the amount of $300 on October 4, 2012 to Defendant SB Park against for “loan”.

56. Adherence to the fiction of the separate existence of the Madfish Restaurant
Companies as an entity distinct from the Lees would pennit an abuse of the corporate privilege

and would sanction fraud or promote injustice in that: the Lees caused Madfish Restaurant

 

-12-
FOURTH AMENDED COMPLAINT
SM/ NAS v, LEE ET AL.

GOEE-BrL(S0h) “XVA *SOEE-BEL(8OP) “TEL
$5086 VO “VAYIO VINVS
097 "HS “ICL BapHEDAT] PIC EESy
ATI Sa] 3 ONOS
© oo ~ an La _ bo NS _

wWoN NN NY WP
BPNHRRRBBRBE Ga ARBDREBEHRE SG

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 21 of 59

Companies to deal with Plaintiff NAS while depleting and bankrupting the assets of Madfish
Restaurant Companies and further inducing Plaintiff NAS to transact with Madfish Restaurant
Companies and placing Plaintiff in an unacceptable risk.

57. Furthermore, Defendants MJ Lee and HS Lee also personally guaranteed all
liabilities of Madfish Restaurant Companies further inducing Plaintiff NAS to delay the collection
action against them, while depleting the assets of Madfish Restaurant Companies.

58. Plaintiff NAS has performed all obligations expect to the extent that Plaintiff was
prevented and excused from performance due to HS Lee’s and MI Lee’s failure to perform.

59. Asaresult of the Lees’ failure to pay the amounts owed to Plaintiff, Plaintiff NAS
was damaged in the following: approximately $197,942 in the adjusted balance due on the supply
agreement on credit, unpaid interests continuously accruing 18% per annum (approximately
$171,217 to date) and collection costs, including attorney’s fees, continuously incurring since
December, 2013 (approximately $500,000 to date), totaling $870,000 or more to be proven at trial.

FIFTH CAUSE OF ACTION
B CCOUNT
(Against BRG)

60. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 59, inclusive, by reference thereto as if fully set forth herein.

61. Within last four years preceding the commencement of this action, Defendant BRG
became indebted to Plaintiff NAS on an open book account for money due in the sum of
$38,165.23, inclusive of the agreed sum of finance charges of 1.5% per month for the food supplies
sold, delivered and used by Defendant BRG in its ordinary course of business at its special instance
and request and for which Defendant BRG agreed to pay the above sum.

62.  Acopy of this account is attached hereto as Exhibit 4 and made a part hereof.

63. Neither the whole nor any part of the above sum has been paid although a demand
therefor has been made, and there is now due, owing, and unpaid the aggregate sum. of $71,177
comprised of $38,165.23 in the original unpaid balance and $33,012.40 in the interests accrued

 

 

 

 

-13-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

G0EE-BPL(SOF) “XV ‘80CE-BPL(80F) “THE
$5056 YO ‘VUV10 VINVS
097 31g “Ic SoppsuON PID EESY
ATLaAYT 3 DNOS
io fo ON NWN UH ff WY NY

mb ow oN NooON
mPNePPPRPRBRRBESRVWABDEBHRE SG

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 22 of 59

thereon to date (May 20, 2018) and continuing to accrue, the final amount of which shall be
determined at the trial at the rate of 1.5 percent per month (1.5%).
SIXTH CAUSE OF ACTION
BREACH OF CONTRACT
(Against BRG)

64. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 63, inclusive, by reference thereto as if fully set forth herein.

65. There exists a written contract, called “Credit Application”, between Plaintiff NAS
and Defendant BRG, a copy of which is attached hereto as one of the four supply agreements on
credit, among Exhibit 2.

66. Under the terms of said agreement, Defendant BRG had agreed to pay all invoiced
amounts in accordance with the Plaintiff NAS’s invoices. Plaintiff NAS’s invoices required
payments of the ful] amounts within 30 days. Defendant BRG agreed to pay interests of 1.5% per
month for all amounts unpaid after invoicing. Also, in the event Plaintiff NAS commences any
collection efforts, including any lawsuits, Defendant BRG agreed to pay all collection costs,

including reasonable attorney’s fees.

67. Defendant BRG breached said agreement by failing to pay the invoiced amounts,
interests and collection fees to date.

68. As a result of Defendant BRG’s breach of said agreement, Plaintiff NAS has
suffered to its damage in the sum of $71,177 plus additional collection costs, the amount of which

shall be determined at trial.
SE SEO
C On COUNT: GO LD AND DELIVERED AT
(Against Defendant BRG)

69. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 68, inclusive, by reference thereto as if fully set forth herein.

 

 

 

~14-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

 

GOCE-RPL(BOH) “XVa “BOTE-BPL(8OH) “TEL
$5056 VO "VXW'1D VINYS
097 Ig “JC SepieTAl] PIO EESY
dT139'] 3 ONOS
Oo feo NY DH A FP WO NH

YN NY NNN
RBRSRRRSBSBREESEkFVWTABDESGHRES

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 23 of 59

70. Within the last four years as of the date of the commencement of this lawsuit, at
South San Francisco, Defendant BRG became indebted to Plaintiff NAS in the amount of $71,177
for goods regularly sold and delivered to Defendant BRG, inclusive of the agreed-upon interest
charges at the rate of 1.5% per month on the outstanding balance.

71. Plaintiff NAS regularly provided invoices and monthly statements for the goods
sold and Defendant BRG never disputed the invoiced amounts.

72. Plaintiff NAS repeatedly demanded the sum to be paid, the last one prior to the
lawsuit being made on December 9, 2013 by sending a letter addressed to Defendant MI Lee.

73. No payment has been made by Defendant BRG to Plaintiff NAS, and there is now
owing the sum of $71,177, with the finance charge at the rate of 1.5% per month from July 31,
2013 included therein.

74. Per the supply agreement on credit, Defendant BRG also agreed to pay collection
costs whether or not a lawsuit is commenced. As such, Plaintiff NAS also is entitled to all

collection costs including attomey’s fees as damages.

EIGHTH & NINETH CAUSES OF ACTION
CONSPIRACY TO FRAUDULENT TRANSFER & FRAUDULENT TRANSFER
(Against Defendants MJ Lee, HS Lee, SB Park,
JH Kim, JHK Pacific Common, Swartz, M. Seo, Siddique, DBR, JYK, John Kim and Does 6-10)

45.  Plaintif€ NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 74, inclusive, by reference thereto as if fully set forth herein.

76. The Eighth and Ninth causes of action herein alleged relate to the Third Cause of
Action, To Set Aside Fraudulent Transfer alleged in the Fourth Amended Complaint filed in the
action N.A. Sales Company, Inc. v. JHK Pacific Common, Inc. et al. in the Alameda County
Superior Court, case number of HG15761098 (“Alameda Action”) and the Fifth and Sixth Causes
of Action, To Set Aside Fraudulent Transfer and Conspiracy in Jin Hee Song et al. v. Moon Joo
Lee et al. in the Santa Clara Superior Court, case number of 2014-1-CV-270737 (“Santa Clara

Action”). NAS previously move this Court in an effort to coordinate this present action with

 

 

 

-15-
FOURTH AMENDED COMPLAINT
SMi/ NAS v. LEE ET AL.

GOLE-BhLCS0b) =X Ws “B0EE-8PL(80F} “TEL
$S056 VO ‘VAVTO VINVS
O97 “ag “IC Sep{EwoN] PIC EESY
aTIday] 3 ONOS
Oo co NN A A SS We NO =

N N N N N N NY WN _
BPRRRRSEBRBRBEGeVI_A AREER E S

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 24 of 59

Alameda Action and Santa Clara Action. The Court denied said motion for coordination. For this
reason, the related Causes of Action remain in three different actions. Plaintiff amends the Cause
of Action of Conspiracy to include the underlying Cause of Action to Set Aside Fraudulent
Transfer for the purpose of consolidating all related Causes of Action into one Cause of Action in
this present Action. Plaintiff will seek to dismiss its Alameda and Santa Clara Actions once this
Cause of Action is filed in the present Court.

77. Onor about February 20, 2014, Defendants HS Lee, MJ Lee, JH Kim, JHK Pacific
Common and DOES 1-5 agreed and knowingly and willfully conspired among themselves to
hinder, delay, and defraud Plaintiff NAS in the collection of the personal guarantees and other
liabilities that HS Lee and MI Lee issued to Plaintiff NAS.

78. Under the agreement, Defendant JH Kim incorporated Defendant JAK. Pacific
Common and thereafter, on or about September 2014, MJ Lee transferred interests in his federally
registered trademark “Little Madfish”, an Internet domain name (i-e., www-littlemadfish.com),
certain business system and the right to conduct Japanese restaurant business at 43337 Christy
Street, Fremont, California, using the aforementioned assets fo Defendant JHK Pacific Common,
directly or through Defendant JH Kim, (the “Transfer”) without receiving anything from
Defendant JHK Pacific Common or JH Kim; that is, he made the Transfer for free.

79, Jn alternative or in addition to the facts in the immediately preceding paragraph,
Plaintiff alleges the following: Defendant MJ Lee transferred the interests or/and the right to use
the above-mentioned properties to Defendants Swartzs (“Alternate Transfer”) without receiving
anything from the Swartzs. This Alternative Transfer occurred on or about October 1, 2014.

80. Both the Transfer and the Alternate Transfer were transfers of valuable assets or
property rights in that in other similar prior transactions, where the Lees had made similar
transfers,they or their other controlled entities would receive substantial amounts of monies,
ranging from approx. $175,000 to approx. $275,000. Yet, in this Transfer, or in the Alternate
Transfer, MJ Lee charged nothing to either JHK Pacific Common or Swartzs The Transfer and

the Alternate Transfers are collectively herein below referred to as the “Transfers”.

 

 

 

-16-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

097 “Ag “Iq SIpIeAQT] P[O LESH
dT aa 2 ONOS

GOEE-RYL(SO¥) XV “ROEE-SPL(80F) “TEL
$6056 VO VUV1O VINVS
Oo *& ND A FP WH NHN SY

NY BSB NY NY NS NY NY NY N FH
® Uk HH F BR SF F&F F&F Ca ri_aunwk Bue S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 25 of 59

81. Plaintiff NAS is informed and believes and thereon alleges that the Transfers were
made, or obligation was incurred with an actual intent to hinder, delay, or defraud MJ Lee’s or the
Lees’ then and future creditor, including Plaintiff NAS in the collection of its claims.

82. Plaintiff NAS is informed and believes and thereon alleges that the above described
interests in properties were received by Defendant JHK Pacific Common and/or Defendant JH
Kim and/or Defendants Swartzs, with knowledge that Defendant MJ Lee intended to hinder and
delay the collection of Plaintiff's aforementioned claim defraud the then and future creditors of
MJ Lee and/or Lees. Defendants JHK Pacific Common and JH Kim had such knowledge by virtue
of having the same management and its owner, JH Kim's having vigorously defended the San
Mateo County lawsuit and an agreement made on or about February 20, 2014 between Defendant
JH Kim and Defendant MJ Lee. Defendants Swartzs had such knowledge because, among
others,the tradename, website and logo were mentioned in the Business SPA.

83. As part of the Transfers, from on or about January 20, 2014 through September 1,
2014, Defendants JH Kim and MJ Lee met with the landlord of the business premises located at
43337 Christy Street on several occasions and actively sought the landlord’s approval of a new
lease under the name of Defendant JH Kim, submitting a business plan to continue the restaurant
under the same trademark, Little Madfish, promoting Defendant JH Kim’s profile to the landlord
even though JH Kim had been only a waiter working for MJ Lee himself, with the then-prior
experiences of being a server at another fast food restaurant.

84. Under the agreement, shortly after Defendant JHK Pacific Common secured the
new lease from the landlord on or about September 1, 2014 and operated the Japanese restaurant
business using the Transfer, Defendants MJ Lee and JH Kim listed the business for sale. On or
about October 28, 2014, within less than two months, Defendant JH Kim entered into a business
sale and purchase agreement (the “Business SPA”) to sell the business by way of stock sale to
Swartz, an individual. Under the Business SPA, Swartz was to acquire the entire issued and
outstanding shares of Defendant JHK Pacific Common from Defendant JH Kim for $600,000, a
bit more than half, i.e., $307,989.22, of which was paid in escrow check at the closing and the

 

 

 

“17=
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

d Tl aa] 4 ONOS

GOLE-BeL(BOF) “XA *B0EE-BPL(8OF) -TSEL
75056 WO “WUWIO VINVS
097 “NG “ICL SAPHUOIT] PIO ESF
o fof NI AO A SP WY WB =

NN YN YN NN WB
RBXSRRRE BRB ESFGU BUR APEBERHe GS

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 26 of 59

other roughly half by owner-carry, i.e., a promissory note issued by Swartz secured by deed of
trust.

85. Plaintiff is informed and believes and thereon alleges that shortly after the closing
of the Business SPA, Defendant JH Kim then transferred the cash portion of purchase price to
Defendant MJ Lee. Defendant JH Kim made the transfer by first requesting the escrow that
handled and closed the Business SPA to send the escrow check of $307,989.22 in the name of
“Tyne Kim”, another associate of Defendant MJ Lee, listing June Kim’s (not related to JH Kim)
phone number in the instruction notice to the escrow concerning the manner by which the escrow
was to pay the cash portion of the purchase price.

86. Defendants MJ Lee, HS Lee and SB Park had access to the bank accounts of June
Kim, and at various times transferred in and out of, and concealed significant sums of their funds
and the funds of the Madfish Restaurant Companies into the multiple bank accounts opened and
maintained under the name of the associate June Kim. For instance, from or about 2010 to or
about 2012, June Kim maintained at least three separate checking accounts wherein mostly cash
deposits of approximately $270,000 were made.

$7. _ As part of the new lease, the landlord required Defendant JHK Pacific Common to
conduct the restaurant business using the registered trademark. Plaintiff is informed and believes
and thereon alleges that Defendant JHK Pacific Common since then continuously operated its

business with the Transferred asset.

88. Defendants HS Lee, SB Park, MJ Lee, JH Kim and JHK Pacific Common
undertook the acts and things herein alleged pursuant to, and in furtherance of, the conspiracy and
agreements alleged above.

89. As a proximate result of the wrongful acts herein alleged, Plaintiff NAS has been,
and will have been, generally damaged in the amount of $870,000 or more to be proven at trial.
Plaintiff NAS suffered harm when the Transfers were completed on or after September 1, 2014 —
j.c., when JHK acquired the lease for the premises or when MJ Lee made the Alternate Transfer

to the Swartz; accordingly, Plaintiff NAS’ cause of action accrued under these Eighth and Ninth

 

 

 

-18-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

GOEEBHL( ROH) XV ‘B0EC-BbL(3Ob) “TAL
¥S0S6 VO ‘VUV19 V.INVS
09Z ‘OIG “IC] GOPrEON] PIO ELOr
aATlLagyT 3 DONOS
fo fe IN A HW &F YW NH &

YN YN NN WN —
RPeRRRRERBBHRBEGES WARE RE SHR AS

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 27 of 59

Causes of Action on or after September 1, 2018, Plaintiff's statute of limitation was further tolled
by about six months because Plaintiff discovered the fraudulent transfer on or about March 15,
2015. Defendants Lees, including MJ Lee, JH Kim, JHK, and Swartz, converted the sale of JHK’s
business which had been initially structured as an asset sale into a stock sale and then further split
the stock sale into two closings, the first of which was solely conducted for the stock sale and the
second of which was solely conducted for the transfer of the ABC license by which arrangement
the defendants delayed the detection by creditor NAS of, and obscured the substance of, the
transfer of the business assets.

90. At all times herein mentioned, Defendants knew of the amounts owed to Plaintiff
NAS. Notwithstanding this knowledge, Defendants intentionally, willfully, fraudulently, and
maliciously did the things herein alleged to defraud and oppress Plaintiff. Plaintiff is therefore
entitled to exemplary or punitive damages.

TENTH CAUSE OF ACTION
CryiL RICO
(Against Defendants HS Lee, SB Park, MJ Lee and June Kim)

91. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 90, inclusive, by reference thereto as if fully set forth herein.

92. The following applies to the periods in question: Defendants HS Lee and SB Park
resided in Korea but spent times in the U.S. Defendants HS Lee and SB Park together directly and
indirectly, through other entities including Maxfield, Inc. and Mad Fish Pier39, Inc., owned and
controlled the Madfish Restaurant Companies. Defendant Moon Joo Lee, residing in the Bay Area,
operated and managed the Madfish Restaurant Companies as well as Mad Fish Pier39, Inc.
working for his parents, Defendants HS Lee and SB Park. Defendant MJ Lee regularly discussed
with his parents, the owners, about the business affairs of the Madfish Restaurant Companies.
Defendant MJ Lee in turn hired and managed bookkeeper June Kim and head waiter JH Kim (not
related with foregoing June Kim) to help with the operation of the Madfish Restaurant Companies.

 

 

 

-19-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL,

GOCE-BYL(ROF) “XV “SDEE-BFLCROP) “TAL
$056 VD ‘VUW'10 VINVS
097 ‘ag “IC SopisuOg] PIO CE9¢
aT gay Y ONS
Oo oN DH UH POW NY =|

me NNN YN WN
BPNPRRRBRBHBEGERUAAREEHRE S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 28 of 59

Bookkeeper June Kim handled administrative matters while headwaiter JH Kim handled operating
the dining floors of various Madfish Restaurant Companies.

93. Together, these defendants devised, put into place and practice and extensively used
the arrangement which had two components to it. First, Defendant Lees would transfer their funds
and would cause the Madfish Restaurant Companies to transfer the companies’ funds into the bank
accounts of Defendants June Kim and JH Kim for no considerations. In so doing, the Lees were
able to shield the funds from the reaches of creditors such as Plaintiff NAS.

94, Second, then, the Defendant Lees would use so-transferred funds of June Kim and
JH Kim held in custody of such bank accounts to transact their businesses and to pay for their
personal uses. The Defendant Lees would do so by obtaining so-cencealed funds by false pretense
and fraud — that is, by forging the signatures of Defendants June Kim and JH Kim or cause wire
transfers or pay by debit cards by false pretense.

95. _ By using this arrangement, Defendant Lees were able to keep their funds and the
funds of Madfish Restaurant Companies away from the reaches of the creditors, while themselves
having the full access to obtain the so-concealed funds for their own use at any time of their
choosing. The Lees employed this arrangement with cooperation and full support of Defendants
June Kim and JH Kim.

96. Defendants HS Lee and SB Park are the ones who originally devised, put in place
and first used the arrangement. As such, under the arrangement, by May, 2008, Defendants HS
Lee and SB Park, had already transferred funds into a checking account of Defendant June Kim;
for on May 30 and Juve 1, 2008, they forged June Kim’s signature to issue checks $9,500 and
$9,800 respectively from her account to Mad Fish Pier39, a company controlled by Defendants
HS Lee and SB Park.

97. Continuing their arrangement, Defendants HS Lee and SB Park subsequently
transferred additional fimds to Defendant June Kim at least as follows: June 24, 2009, $5,000; June
24, 2009, another $5,000; June 25, 2009, $5,200; June 25, 2009, another $5,200; July 1, 2009,
$3,200; July 1, 2009, another $3,200; July 8, 2009, $5,100; July 1, 2009, another $5,000; July 8,

 

 

 

-20-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEBET AL.

a TI aay B SONOS

60CE-SHL(80P) “XV “ROCE-BrL (HOF) “TLL
¥S0S6 YD “‘VUV'1D V.INVB
097 “AS “Iq eaprencg] PIO ELSE
wo Oo RDA HW F&F WN —

Nn N NY NY NY N N YN
BYRRBR<RBRBUESSETAABESERES

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 29 of 59

2009, $5,000; July 17, $3,000; Nov. 12, 2009, $2,000; Nov. 20, 2009, $1,000; Nov. 24, 2009,
$3,500; March 9, 2010, $2,000; July 2, 2010, $2,000; July 30, 2010, $3,000; and November 23,
2010, $1,000, altogether totaling in the amount of $59,400.

98. Defendant MJ Lee expanded the use of the arrangement of using employees’ and
associates’ bank accounts to conceal assets from the reaches of creditors, while managing the
Madfish businesses for his parents.

99. Thus, Defendant June Kim frequently deposited cash funds into her accounts with
Union Bank N.A. As discussed above, in 2010-2012, there were numerous cash deposits made to
three bank accounts opened by Defendant June Kim, totaling approximately $270,000. Defendant
June Kim at times deposited cash only to have the bank issue a cashier’s check. As such, in one
instance, a cash deposit of $12,000 was made into the bank account under the name of June Kim
(then June Jang using married name) at the Redwood City branch of Union Bank on March 23,
2010 only to be withdrawn as a cashier’s check on the same day.

100. Defendants Lees then fraudulently and by false pretense obtained the funds
deposited into Defendant June Kim’s bank account; Defendants Lees at times paid for obligations
of the Madfish Restaurant Companies, by falsely issuing checks with forged signature of June Kim
or by false pretense using debit cards issued June Kim, including payments to Costco, Jetro, ABS
Seafood, as well as frequent payments to the Lees’ attorneys and even to Seraphina Jang. By using
this arrangement, Defendants Lees were able to operate their Madfish Restaurant Companies by

selectively paying certain obligations as needed while concealing the funds from reaches of their

creditors.

101. As such, on one occasion, on December 5, 2011, Defendant MJ Lee even issued a
check, forging June Kim’s signature, to pay sales tax for ISIF Madfish to California Board of
Equalization in the amount of $14,000. On June 14, 2012, Defendant MJ Lee forged June Kim’s
signature to issue from June Kim’s checking account to pay a vendor in the amount of $819.28.
On October 4, 2012, Defendant MJ Lee forged June Kim’s signature to issue two checks from the

 

 

 

2).
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

IT ax] WF ONOS

GDEE-BHL(SO¥) XW 8OEE-BPL(80P) “TELL
#5056 VO ‘VUV1D V.INVE
097 ‘IS “ICT SopHETON PIO EEOP
oOo &©& NN A A FP WW YN

wv oN MN YN ON
BS ®PRPB BABE FR ABREBRE S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 30 of 59

account of June Kim, one to himself and the other to Defendant SB Park, in the amount of $200
and $300, respectively.

102. The same arrangement (Defendants Lee’s issuing check from June Kim’s account
by forging her signature) was repeatedly used many more times: $500 to Seraphina Jang on Nov.
3, 2012; their lawyer on Nov. 3, 2012, $500 and on Nov. 30, 2012, $2,000; the community college
payment on Nov. 20, 2012, $795.67; $2,000 on Jan. 7, 2013, $500 on Jan. 14, 2013, $1,500 on
Feb. 12, 2013, $500 on March 12, 2013, $500 on March 15, 2013, $500 on March 25, 2013, $512
on March 28, 2013, $1,500 on Apr. 1, 2013, $2,036 on Apr. 3, 2013, $2,048 on Apr. 8, 2013,
$1,500 on May 6, 2013, $1,000 on May 11, 2013, etc. all by check with forged signature of June
Kim paid to Seraphina Jang.

103. Defendants Lees also’ obtained the funds in the June Kim’s accounts for personal
uses by using under false pretense the debit cards such as frequently shopping at department stores
as Macy’s, Nordstrom, Banana Republic, Brookstone, Ann Taylor, etc.

104. Bach of such instances, numbering in dozens, where Defendant Lees wrote a check
with forged signature of Defendant June Kim, used June Kim’s debit cards or made wiring under
false pretense is an act violating 18 U.S.C. §1344, Bank Fraud, in that Defendants Lees obtained
the monies in June Kim’s accounts under the custody of the Union Bank using false signature of
June Kim (in respect of forged checks), or under false pretense of being June Kim (in respect of
wired funds and debit cards). The aforementioned Bank Fraud activities, including fraudulent
escrow checks (referred in paragraphs 83-84) collectively constitute the racketeering activities
prohibited under 18 U.S.C. §1961.

105. Each of Defendants HS Lee, SB Park, MJ Lee and June’ Kim is employed or
associated with the Madfish Restaurant Companies. Defendants HS Lee and SB Park are the
founders, owners, and controlling persons of the Madfish Restaurant Companies. Defendant MJ
Lee is the chief operating person and general manager operating the same for his parents
Defendants HS Lee and SB Park. Defendant June Kim is the bookkeeper employed by Defendant
MI Lee to work on the administrative matters of the Madfish Restaurant Companies.

 

 

 

-22-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

097 “4s “JC Sep RURY] PIO ELoP
ad TIGay] F DNOS

GOQEE-SPL(BOP) “XW ‘SOEE-SPL(80P) : TELL
#5086 YO ‘VUW TO V.INVS
ee

Oo won An vA F&F YW WD

NVR NN NN NN WD ms
BPNRBRREBBEBBSE BABAR BHR ES

 

 

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 31 of 59

106. As a proximate result of Defendants’ arrangement of using an employee’s bank
account to conduct their own business affairs, Plaintiff NAS was damaged in that Defendants have
been able to hide and conceal their assets away from Plaintiff NAS’s reaches and continue to
conduct their affairs, including the business affairs of the Madfish Restaurant Companies, and in
that Plaintiff NAS had to expend significant sums to investigate and divulge the arrangements.

107. For example, Defendants Lees were able to pay on going obligations, including
personal obligations such as payments to Seraphina Jang or business expenses such as sales tax
payments to Cal. Board of Equalization using funds concealed in June Kim’s bank account;
however, when Plaintiff NAS sued for unpaid trade payables, Defendant Lees simply bankrupt
{SIF Madfish after having sold or closed the other Madfish Restaurant Companies keeping the
same funds away from Plaintiff NAS’s reaches. As such, the Defendant Lees’ ability to use and
obtain funds of June Kim’s bank accounts were crucial in enabling Defendant Lees’ avoidance of
Plaintiff NAS’s collection efforts both against the Madfish Restaurant Companies and the Lees.
And, Plaintiff NAS would have not had the chance to collect the unpaid trade payables and
prejudgment interests as well as collection costs, had Plaintiff NAS not expended significant sums
in investigating all of convoluted Bank Frauds.

108. Plaintiff NAS became aware of the above-described facts (including fund transfers
between Defendants Lees, June Kim, and JH Kim, the use of the funds, and Defendant MJ Lee’s
conduct in forging signatures) on or about September 1, 2014, i.e. when it acquired possession of
the check copies and bank records. Within a year from the date of acquiring the possession of the
check copies and bank records, the Defendants appealed from the default judgments thereby
placing the present case in automatic stay because the pending appeal would have affected the
default judgment from which the Defendants took appeal, which made it impossible for NAS to
add this RICO Cause of Action to the pleadings.

109. Plaintiff NAS seeks to recover so-incurred attorney’s fees as part of damage

pursuant to the contracts.
EVE CAUSE OF ACTIO

 

-23-
FOURTH AMENDED COMPLAINT
SM/ NAS v, LEE ET AL.

GOEE-RPL( SOP} “XWe “BOEE-RPL(ROP) “TS
¥60S6 VO “VUVIO VINVS
097 "OS “cq SOpISUOT] PIO EE9F
adT1 2a] 3 DNOS
Co co NN DH WH SP WO NH

wN NN YN YN
PRSRRRBBSREGVPR RA ABREBEH SE SG

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 32 of 59

ON IVIL RIC
(Against the Swartz, M. Seo, JHK, JYK, John Kim and DOES 6-10)

110. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs |
through 109, inclusive, by reference thereto as if fully set forth herein.

111. This cause of action is brought under 18 U.S.C. § 1962(d), interpreted by Salinas
v. United States (1997) 522 U.S, 52, 65 and United States v. Fernandez (9th Cir. 2004) 388 F.3d
1199, 1230.

112. Swartz and M. Seo knowingly agreed to facilitate the scheme explained above
under Tenth Cause of Action (the “RICO Scheme”). Swartz and M. Seo intended to further the
RICO Scheme Swartz and M. Seo adopted the goal of furthering and/or facilitating the RICO
Scheme. Swartz and M. Seo were also aware of the essential nature and scope of the RICO Scheme
and intended to, and did, participate in the RICO Scheme.

113. JHK conspired to commit RICO Scheme and intended to further and facilitate, and
in fact furthered and facilitated, the said scheme. To wit, JHK’s bank account was used by MJ
Lee to deposit other Little Madfish Restaurants’ money and then further used to pay JH Kim’s,
and possibly others’, wages and “employee loans.”

114. For example, in June and July 2014 (before JHK even signed the September 1, 2014
Lease), JHK issued four checks to JH Kim for “payroll” and “employee loan.” This is even though
JHK did not yet operate any business and had no legal possession of the restaurant premises, What
happened in fact was that MJ Lee deposited his Madfish Restaurant’s sales receipts into JHK’s
bank account to hide from creditors, including NAS, and forged JH Kim’s signatures in using the
funds so deposited, exposing the bank to bank fraud. JHK accepted the money on its bank account
fully aware of the nature and scope of the RICO Scheme, and benefited from participating and
facilitating the scheme because, among others, it received the money without giving anything in
return, and because JH Kim (JHK’s then sole owner) was MJ Lee’s strawman in incorporating

JHK.

 

 

 

-24-

FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

ad TI aay] 4 ONOS

GOEE-RPL(S0F) “XVE “BOSE-BPLCS OF) “TELL
95056 VO “VuUV'1O VINVS
O9T 3G “IC SOPIEUO] PIC ELOF
Oo foe NH DH F&F WD NY KF

_
So

11
12
13
14
15
16
17
i8
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 33 of 59

115. M. Seo, the real estate salesperson, also conspired to commit RICO Scheme by
furthering and facilitating it. She had previously helped MJ Lee sell Town & Country Madfish,
Inc., one of Madfish Restaurant Companies. Based on their prior dealings, MJ Lee and M. Seo
referred to the Madfish Restaurant Company as “Vacaville sale”.

116. MJ Lee controlled and operated the Madfish Restaurant at 43337 Christy St.,
Fremont, California since June, 2014. (SIF Madfish, Inc. that had been operating the Little
Madfish business at the location had quit operating by the end of May, 2014 and JHK Pacific
Common did not obtain lease for the location until September 1, 2014.) While operating the Little
Madfish business since June, 2014, MJ Lee negotiated with the landlord of the premises for a new
lease. He then transferred the right to the new lease to JHK Pacific Common, Inc. on or about
September 1, 2014. Together with the new lease right, MJ Lee also transferred on or about
September 1, 2014 the following assets: the business method and plan, the on-going business
goodwill, the right to use his then-federally registered and valid trademark “Little Madfish” (U.S.
T.P.O. Reg. # 3,683,874) (which was one of the conditions for the aforementioned new lease from
the landlord as specified in the new lease), the right to use his website, www.littlemadfish.com
(collectively, “Transferred Assets”) and the use of the ABC License (an On-Sale Beer and Wine
— Eating Place, #41-470139).

117. The Transferred Assets were valuable in that the business which comprised of the
Transferred Assets performed very profitably (the business grossed approximately $155,000 in
June, $151,000 in July, $149,000 in August, $136,000 in September, and $135,000 in Oct. 2014,
while netting profits of $35,754 in June, $32,076 in July, $31,191 in August, $27,017 in September,
and $26,245 in Oct. 2014). Of the Transferred Assets, the tradename “Little Madfish” was very
substantial, if not the crucial element, as the lease explicitly requires it (in Section “9.1 Permitted
Trade Name and Use. Tennant shall use the Premises solely under the trade name specified in
Section 1.13 and shall not use the Premises under a different trade name without Landlord’s prior

written consent . ..” and Section “1.13 Tenant’s Trade Name: Little Madfish (Article 9”); but for

 

 

 

25-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE BT AL.

097 81g “IC Sopweualy Pid CEoP
CITLaa] F ONOS

6QCE-BPL(804) “KVA ‘BOEE-BPL(ROF) TAL
¥S0S6 VO “WAV V.INVS
o fo NHN DH A FF WOW NY &

bw N HN YN NN DY
PnNbePPpP rR RRR BSE TR ARABABREBHeE S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 34 of 59

the tradename, the lease would not have been given and without the lease, the business would not
have any value.

118. Also for such profitable businesses, MJ Lee on prior occasions had charged
$200,000 — 300,000 for half of equivalent rights (for other Madfish Restaurants sold to third parties
in Redwood City and Vacaville and previous Fremont location) and over $700,000 for another
Madfish restaurant location in Dublin. Yet, MJ Lee did not receive anything from JK Pacific
Common, Inc. in return for the Transferred Assets. Instead, he caused JHK Pacific Common to
issue stock to JH Kim, his employee, a dining hall floor manager. This was part of the scheme to
defraud his creditors by instead having JH Kim, sell and subsequently take monies out of the bank
accounts opened under JH Kim’s name, committing bank fraud in the process.

119. MJ Lee then, in or about early October, 2014, contacted M. Seo to list JHK Pacific
Common for sale. M. Seo knew that it was MJ Lee who was the actual seller. Yet, MJ Lee and
M. Seo (together with JH Kim) pretended that the stock shares of JHK Pacific Common was
wholly owned by JH Kim. For example, from mid-October, 2014, MJ Lee and M. Seo frequently
communicated through emails, electronic chat application (named Kakao Talk), and calls to set
the major terms of the deal. When contacting through emails, MJ Lee would initially email to M.
Sco using his own email account, i.c., milee2003@hotmail.com, but as discussions progressed,
MI Lee used JH Kim’s email account, i.c., davidinthehouse77@gmail.com, sending multiple
emails to a number of entities and individuals. (MJ Lee’s use of JH Kim's email account together
while in Korea to commit fraudulent schemes also constitute wire frauds, another set of predicate
acts under RICO statute.)

120. On or about October 25, 2014, Swartz entered into the agreement with JH Kim to
purchase JHK Pacific Common for $600,000, which was subsequently amended three times, the
last amendment executed on Dec. 3, 2014. The parties divided the transaction into two-integrated
steps: First, Swartz would buy the shares of JHK Pacific Common from JH Kim for $600,000; and
second, MJ Lee would cause the Fremont Madfish to transfer the ABC License to JHK Pacific

Common for approximately $1,000.

 

 

 

-26-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

097 ‘sig “Iq sopimnaly PIO CE9h
ATLA] Y ONOS

60EE-BHL(BOF) “XV ‘SOEE-SPL(B0F) “THL
S056 Vo “Wuv'1O VINVS
oO es ~~ Nn aA mw N =

wN NNN NNN Pb
RBARRBRBBE ES SGaERDABDEBHE S

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 35 of 59

121. On December 23, 2014, the parties opened escrows for both transactions with Bay
Area Escrow Service, with Anna Luce, acting as the escrow officer. The first escrow, i.¢., for the
sale of the stock shares of JHK Pacific Common was escrow #939736AL,; the second escrow, i.e.,
for the transfer of the ABC License was escrow #1412729AL. The parties structured the
transaction in such two-step integrated parts, fully aware of the fact that MJ Lee was trying to
avoid his personal liabilities arising from his involvement with ISIF Madfish, another company
previously operated the Fremont Madfish Restaurant at the same location, which MJ Lee caused
to file for bankruptcy.

122. M, Seo presumably learned of this by September 15, 2014 when JH Kim (or MJ
Lee using JH Kim’s email account) sent an email titled “regarding BK — Jun Ho Kim (Little
Madfish Automall)”, the body of which is redacted by M. Seo. Swartz also learned of this fact at
least by Nov. 22, 2014 evinced by the email string involving MJ Lee, M. Seo (seller’s broker), Yi
Soo Jobn Kim (Swartz’ broker), and Swartz himself. In that email chain, all dated on Nov. 22,
2014, MJ Lee started out by answering “buyer’s questions”, the first item of which was “1. The
Buyers are concerned on the Previous Company BK.7. Buyer wants to know this was due to the
any management issues on this business or any contractual issues with the Jandlord?”, to which
MJ Lee cavalierly explained “Answer: There is not any issues on management on this business or
any contractual issues with the Landlord. Ifthey have any issues, landlord would not give a new
lease for same [sic] management and business name.”

123. Throughout the email chain started by, above-mentioned, MJ Lee’s in-line answers
to “buyer’s questions”, MJ Lee, not JH Kim, was openly recognized as the “seller”; in fact, JH
Kim, the purported seller of the transaction, was not even copied on the email thread with Yi Soo
John Kim, the buyer (Swartz) broker, cavalierly forwarding the email to Swartz, with a terse
comment, “Hi Clay, Please find the answers from the seller on your questions .. .” (italics added)
on the same day. During the email thread, no one raised any need to get answers or confirmation

from JH Kim.
124. The previous company BK filing is the method to be dissolved and leave no

 

 

 

-27-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

09% "3g “ICI Sapwstiog] PIO EES+
CTI aay  ONOS

GOLE-SPL(BOh) “XV “ROCE-BPL(SOP) “TEL
#S0S6 VO ‘VUV1D VLNVS
ao NH A FF WY WN

Oo

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 36 of 59

personal liability.” That email dated November 22, 2014 was not a fluke. The parties openly
discussed this, e.g., at least one more email string on December 15, 2014 confirmed this: when M.
Seo forwarded to the buyer’s (Swartz) broker (Yi Soo “John” Kim) another email from Junho
Kim’s email account, which contained the following message: “First of all, one of the main reason
[sic] for BK was Mr. Lee didn’t want to have any personal liability if may have [sic]. Second, he
wanted to clear all tax issues if may have [sic]. Also, he disclosed previous company’s BK to the
landlord to avoid any unnecessary misunderstandings. That is why you can see the BK process in
the lease, which buyer found previous company’s BK in the lease.”

125. While the two escrows were opened separately, the parties treated the escrows as
parts of an integrated single transaction, i.e., the sales of Fremont Madfish Restaurant. As such,
the same brokers represented in both transactions and simultaneously handle both escrows. For
instance, on December 30, 2014 at 4:50 p.m., Yi Soo “John” Kim, the broker for buyer Swartz,
wrote an email to Swartz, copying Anna Luce, the escrow officer of Bay Area Escrow Service,
stating “Hi Clayton, I had a meeting with Anna Luce -. - for our transaction and needed your
attention and action; 1. A letter from you mentioning who is president and secretary of the
corporation and shares of each [. . -] 4. Escrow for stock transfer will be closed on January 16,
2015. Just right after stock transfer is completed ABC License to be transferred from previous
corporation to JHK Pacific Common, Inc. under your name(s) are as an officer(s).”

126. Similarly, on January 6, 2015, Swartz’s broker, Yi Soo “John” Kim, sent an email
listing four (4) bullet points of to-do list, containing tasks for both escrows, reminding to the
escrow officer, “1. Buyer changed the share holder; Mr. Clayton Schwartz [sic]: 55% as
CEO/President Ms. Haeng Cha Schwartz [sic]: 45% as COO/Secretary”, indicating the planned
shareholding structure following the close of the first escrow, but also adding “3. Current ABC
License under name of JSIF MASFISH, INC [sic] to be transferred to JHK (Jun Ho Kim) as soon
as possible in order not to hurt the Buyer’s operation after COE. Any fees/expenses incur {sic] for
the transfer to be paid by the seller.” In response, M. Seo, seller’s broker, sent email on Jan. 6,

2015, corrected and further negotiated, “as sent you email [sic], acb lic [sic] transfer should be to

 

 

 

-28-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

GOEE-BPL(80F) AVA ‘BOEe-SPL(80r) “TAL
$5056 VO ‘VUVID VINVE
097 WS “3q Sepisuoyy PIO Fe9op
dTl aay FY ONOS
uo oe NBD UH FF WY He

wb NN NNN WN
RPS & EB RRBBRRE PRE DAB E BCR SBS

 

 

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 37 of 59

new buyer name not ju ho kim [sic], and it is buyer’s responsibility to pay any fees” and “Let’s set
the ABC value of $500 and add to the demand for ABC escrow.”

127. For the reasons stated above and others, Swartz, Yi Soo John Kim, JHK Pacific
Common, and M. Seo all conspired with, and knowingly participated in MJ Lee’s scheme of
fraudulent transfer. They all knew MJ Lee (and not JH Kim) was the real seller of the business
(valued at $600,000) and they also knew MJ Lee caused the bankxuptcy of the previous corporation
to avoid personal liability; in effect, they knew MJ Lee had an asset whose agreed-upon value was
$600,000 and avoided personal liability. Yet, they all helped and facilitated MJ Lee’s transfer of
the $600,000 worth business while avoiding his personal liability, using JH Kim and/or June Kim
and JEK Pacific Common, rather than using the monies ($600,000) to pay off the previously
avoided personal liability. In so doing, each one of them violated Pen. Code § 531 (facilitating
fraudulent transfer).

128. Notwithstanding such plain fact and betraying their own knowledge, they all agreed
to superficially structure the transaction to name, and agreed to name, JH Kim as the “seller” for
the purpose of the First Escrow, thereby, facilitating at least one more predicated act of the above-
described bank fraud RICO (by the issuance of the check of $307,989 in JH Kim’s name on
January 15, 2015) and agreeing to facilitate many more predicated acts of issuing checks to JH
Kim’s or June Kim’s name further causing many more bank fraud RICO (by means of the issuance
of the promissory note in the amount of $268,376.17 which requires monthly issuance of checks
to JH Kim in the amount of $7,804.70). In so doing, each one of them violated Pen. Code § 182
(conspiracy to commit crime, the crime being the bank frauds).

129. NAS became aware of the sales of MJ Lee’s business to Swartz on or about March

15, 2015.
WEL CAUSE OF ACTIO

VICARIOUS LIABILITY,
(Against Siddique and DBR).

 

-29-
FOURTH AMENDED COMPLAINT
SM/ NAS y. LEE ET AL.

GOEE-SPL(8OP) “XW “80E¢-842(80%) “TEL
pS0S6 VO ‘VV V.INVS
O97 “AS “IC eapIsUON] PIO ELSP
fTI dat BY DNOS
wo f& SN DA WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 38 of 59

130. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 129, inclusive, by reference thereto as if fully set forth herein.

131. Siddique is liable for M. Seo’s actions as the listing and supervising broker for the
transactions described herein above. DBR is liable for M. Seo’s action as the successor of the
liability of Titan, the previous employer of M. Seo, as M. Seo was acting within her scope of
employment as the salesperson in respect of the actions alleged herein above.

132. Moreover, M. Seo’s conducts benefited Siddique and Titan in that they received

profits from M. Seo’s above-alleged activities in respect of the above-described transactions and

related activities.
THIRTEENTH CAUSE OF ACTION
SUCCESSOR-IN-INTEREST LIABILITY
(Against JHK Pacific Common)

133. Plaintiff NAS hereby re-alleges and re-states the allegations in paragraphs 1
through 132, inclusive, by reference thereto as if fully set forth herein.

134. HK Pacific Company is a successor-in-interest to MJ Lee’s business by reason of
transfer of the Transferred Asset without MJ Lee’s receiving anything in return as consideration.
JHK Pacific Company is liable to NAS to the same extent and same degree as MJ Lee by reason
of its status as the successor-in-interest, in addition to JHK. Pacific Company’s liabilities by other
reasons and breaches stated above.

STATEMENT RESERVING

135. Atall times mentioned herein, Defendants knew of the unpaid trade payables owed
by Madfish Restaurant Companies to Plaintiff and knew that the unpaid trade payables could only
be satisfied out of the profits and corporate funds and/or sales proceeds of Madfish Restaurant
Companies. Notwithstanding this knowledge, Defendants intentionally, willfully, fraudulently,
and maliciously did the things herein alleged to defraud and oppress Plaintiff. Plaintiff is therefore
entitled to exemplary or punitive damages. Plaintiff hereby gives notice to Defendants that

 

 

 

-30-

FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

ATL aa] 3 ONOS

GOCE-BPLABOY) “XVA “BOEE-BHL(80F) “TAL
$5056 WO ‘VUV'IO VINVS
097 "3S “JC SepisMOT] PIO EESY
wo oN KN UN eh WD NY

mb NNN NY ON N WN
PNeRRRRBBRRBESEARAABDREERES S

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 39 of 59

Plaintiff NAS reserves the right to seek punitive damages when Plaintiff NAS seek a judgment in
the suit filed against the Defendants.

WHEREFORE, Plaintiff NAS prays for judgment against each and every Defendant,

jointly and separately, as follows:

On the First, Second, Third, Fourth, Twelfth and Thirteenth Causes of Action:

1. Damages in the amount of approximately $1,000,000 or more, inclusive of all

collection costs, to be proven at trial;

2. Prejudgment interest at the contract rate of 18% per annum;
3. Punitive damages;
On the Fifth, Sixth and Seventh Cause of Action:
4, Damages in the amount of approximately $71,177 or more to be proven at trial;
5. Prejudgment interest at the contract rate of 18% per annum;

Eighth and Ninth Causes of Action
6. Order and decree that any direct, nominal, indirect or constructive transfers of the

trademark “Little Madfish”, business know-how, the website, and any and all associated assets,
including goodwill, or any interests therein, including legal title and any replacement properties,
(collectively, the “Assets”) be set aside and declared void as to Plaintiff NAS berein to the extent
necessary to satisfy the personal liabilities of Defendant MJ Lee;

7. Order and decree restrainmg Defendant JHK Pacific Common. and its
representatives, attorneys, employees and other agents from selling, transferring, conveying,
assigning, damaging, tampering, injuring, devaluing or otherwise taking any actions which may
result in adverse effects to the Assets;

8. Order and decree declaring the judgment herein be lien on the Assets;

9. Order and decree decreeing Defendant JHK Pacific Common holds the Assets in

GOLE-RPL(80h) “XV ‘80EE-SPL(80F) “TEL

trust for Plaintiff NAS;
10. Damages in the amount of approximately $870,000 or more to be proven at trial;

 

 

-31-
FOURTH AMENDED COMPLAINT
SM/ NAS v. LEE ET AL.

 

¥S0S6 VO “VUuvTO V.INVS

O97 “OS “IC SSPIEUOT PIO EES
ATT day  ONOS
wo fe ND UH FP WY NH

by oN YN N oN ON
PNRRRPBBRBEeReRKHABREBHREe S

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 40 of 59

11.  Prejudgment interest at 18%, the contracted rate,

12. Punitive damages

Tenth, Eleventh, Twelfth and Thirteenth Causes of Action

13. Treble damages in the amount to be proven at trial;

On All Causes of Action:

14. Reasonable attorney’s fees;

15. Costs of suit; and

16.  Forsuch other and further relief as the Court may deem just.

f/f
i/
Dated: December 26, 2018

SONG & LEE, LLP

wee A

 

Brian H. Song, Esq. (SBN 188662)
Attorneys for NA. Sales Company, Inc.

 

 

 

~32-
FOURTH AMENDED COMPLAINT

SM/ NAS v. LEE ET AL.

GOEE-BPL(S0%) CWA SROEE-8rL(90F) “TLL
PSOS6 VO “VUW1D VINVS
097 ‘ag “IC Sapleuou] PIO ELOP
ATI aad] 3 ONOS
Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 41 of 59

 

Exhibit 1
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 42 of 59

“Bate Aupust 5,,2010
' ” Rom MJ Les-to'Na Sales

fo « wlan ie wn dive ou ode for 4 acations (xenon Al
se Fremont dovajtown, San Ramon and Vacaville) and-miniziam $ 250 / cach ideation,
vivicch will be taininnny $.4000 additional payment to.deduet oar balance.

toe NA sil bol al beck whic acting all post spss ven Tom.
hast et . :

VP Dt ae etet one tae

e iso, {wt being my parents cheak, whch amount will be$ 200/00 0 al eit”
" -pext six moyths payment status, ‘Thischieck will be post-dated ehieck Jantiery 514, 2011, .
WA sales shall not deposit, if Fkeep the promise. .

vo ised Ty th expt i
_ week (Monday-or Tuesday). Alan Ninsea Since pce ESSN ae
ms sincé fr Will’be delivered from Secramento NA sales.

LDS REe plc ae ag eee wtmansnnmticnen ere anie eee SS tee are eaee ral
nee eo see 5 = 4 on

ae We neta vty nol bans ou company secon ng wip aoa
| comibaby,: i oo tn i oc ea r
we toMA:Safes and perscnally. to’ Thoms: Also we are sntsyre how.zimeh Thornes paid hile;
JS” gwinthiotigy-to WA-sales to nay off Ott balatice, taal gen
ae, check we mai oa gles bute would like to Iw cleats wt tal bs balance oe
i Raita begs, 1 test NA Sales! our'éonrent pending balanbe, =

 

  
  

 

 Teyeen O28
Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 43 of 59

 

7 t.

 

we a
-
x .
¥
tere . :
5 3
ye x
‘f .
ae
1
5 '
“ae
' le ‘
3

neon NA Se

r

i ‘LM beanie to monty Na Sale os sbtoday CAngust 5, 2010) wll be aie gogentar and
" (CO for Bishuip Ranch Gateivay, Ite. dba:Litle Madfsh (154 Smnset Dé: Ban Ramon, CA 94383)
hs ‘anit Fremont Gateway, Ine. dba Madfiste (29450 Pasco Padre Piety. Fremont CA: 94838).

arte tga ii pan ter Se

Habito Mi eons fly 31, ‘2018... _

pene rst Spin sd petal mate omy,

 

s ata

. a
t
{..¢
i
tly ' Vos
‘ 7
jvte r
4
7 t
i ‘
is -
a,
2

 

ee 3 anes
i Le Mobie lsige: 1139

bebe,

. Aa
hes
oe ne

i ef : “5

ae. * = . . ‘ne
jer ohm He ae oo ora hi:

ek " *. 2 . - 4 ' i

1 he =

“ae weet cee, pea te oe is _\20309 "025
Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 44 of 59

 

Exhibit 2
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 45 of 59

96702/2016.47:38 FAX | ee OB woas7ogs

a R7 2oda 211 Rest. 111 87 /Ne. Tuszvesvea & 2

JG N.A.. SALES COMPANY, INC.

=
= y 301 anf GRAND AVE,, SOUTH BAN FRANCIEDO, CA tAptO TEL; (B50. eT -2080 + FAK: (850) OB7-2008 = wiew jatiles.com

 

 

ee

 
 
  

 

 

Fax (BLO y a b- \ we.

  

 

 

  
   
 
 
 

Hf 28709

 

 

 

Pleae 0 fan

 
 

 

 

 

 

 

 

 

 

we neve acet & Paitnenita
‘ 4 : : rd
Aces = ree, :
Saksé Thomas ee_ ~ ae i
; tem
- ———
° 7 > * ~

 

Seller's Penmit Nomber: og on 101 oLsauisto
re Wt am oon : : ez)

 

 

 

 

 

 

 

 

ST eee cs - aa pit a ie ‘ : ,
as ea —— - ie PFAXED

  
 

Aa

 

 

Credit Applicatign Form. « Pogplof2. * ee ee
IMPORTER: WHOLESALE DrgTRIEYTOR + LOS ANGELES e NEM PORK
i

i? 139300
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 46 of 59

- “gioggza08"

yen a rly
e

   
  

Cra AUa ZF 20Qe M1 Secey, (etre. VedzTbatie & e

F301 G/BAAN AVE. SOUTH SAN FRANOISGO, CAG4080,« ‘TEL: (650) 827-2020 » FAXE (GEOL RaT-atat « Nnwiernsglentem

 

Nee eee

bn euthoalzn yous ‘bank fo courm th Slformation you we-giving fred) A
«; cz ik zi - oe mh Eanit " ' , : = Ps "

  
   

        

Fal

    

,
?
.
x
6
f
i

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

damm. Aeteee> (ote pe to?
. ~ = - ‘fF . cei: Tide CES

; . ¢ \ tt . —,
+, is peta Porm: * Page of2- ; aan
id: | ESALE-DIETRIBUTOR « LOS ANGELES - NEW VOR
‘(ME OATER- WHOLESALE PIETRIBUTS Pa ET

=
t

; , 1% ¥30 300%
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 47 of 59

VIPUB EVV wart, ite i a
s

    
  
   
   

wuveds Fo¥ul 2 vys

 

 

 

 

 

 

 

 

we
Nea, ase | pale top Sai ee er nicl ARR pais ge tia tt

DRM nee apni. anc ewetenticmergtnny SOM senting meme

 

a ete rrr Riese psec Tita at

 

. 7 7 7 SE. —— _ Sa re
BOBS oe a a =

 

 

 

: ae 3
Nene _ ster: ane ncemelintl hdc 3 ae
— : - Tg =
* a i eon - a —— SS
‘ 7 eee

 

 

 

 

 

 

3 Naess J 1? opener, X

| Gaps, =- CRESTED LIRIQLEATIES ADFT. SNPUATEOR
» Teagpapfeed Soon * i of cot n___—_ Ae
_ Were Bier,

 

 

 

 

r

  

“Craiit apphicaiign | Foun Paget of2

pRPCRTER-WHOLEBALE pent AUTOR + LOS ANGELES. « NEW yoRd

421303807
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 48 of 59
vives euue VorsL ‘ ae £ & Fs “Hog 28, BP, 002: /002

A. SALES COMPARY, mC.

a eee ee le ey amas

Mae SND RYE. SOUTH BAR FBANCISOD ehdeado = » TEL: Sup Aer-ee20 > FAX BROS RAFROB ~ wivwshacale’s.coim:

 

+ ae

 

 

 

SPicercantotize your bak to cthifirin the iiitsraasion year ae giving creates)

Bis Wasliivikden  ftvitual. i... Brock, Fimo: ORs un.

Phoreq Le Pax a pe ee

‘TypoofAcooma__{ Acoust Nuniber : > .
, - This AsooontiOpeied: OT { Cossories Sing: ’ : ai

ater aod ert ae _
‘Rentate IME Baoig Prom (BO 429 « ats0o _

fates a, Delia Dis gga ah ES. Go alae: Bao T

Banat. , ee

 

 

 

 

 

 

 

 

 

ems Ning = i __ Pico =
: eee _ oe CL
» . td so . _ ; Sunil
. Finite er Phot
Aatts_ co ee FF
. cere :; inl
SREDTC AR) AORMATION
COVISn CHASER Tyne CAME Candiolder’y Meme
re fe bet . Bpaiede

Hee sods ivieitoy Ctagnn NCA Sati. ele NABAE), Castorner
SeSeblsnde NA Sales “a elliteiun andayytes to elie payspont in full tN a Siies Sr alamowgs dus
secondting 0.94% Sates" hnvoioeys), Costumer ais agrectipay to.N.4 Saleh asictenes, en erpooptequalia
Estep ont for ievpce amonais thom ae pest cue. Sheuid Customer dofigih in fy sacks pajonarit(y),
yeti idlbteretherightython! noties to Culzaner pdetlareall jnvidoorumntsims don andiptyable, fn bie
‘heniFTA Biles diould qommence anysacton}, cc otherwise ay wenieere trisaprecinendeaicet sient 6,
ary tee Conmtonner agrees 0 pay neasennic tomas, onic fas, erconits aishatbet kpessss
dipanbT by ATA Siates, wopshernousat isfied

 

we Se en aancmepetemomtotiriget Thotndenigaed
Recess napetomilcerem he

ooh a_i

i

 

| QrisitrApgibicstion Form Page daz" an
IiePOATER WHOLESALE DIGTAIBUYOR + LOB ANGELES + NEW YORK

(ZIZe3 00 |
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 49 of 59

ee , : ® bos i Ute, wes at
; ‘. =* r .* Maat 5 ae 1 puss .
YUL vEF OVO BU AL: FAD, A 3 os furdbayou &
= fo, Faw, 4 ‘
ae
Fron CTHUDAUG 2Y ZOde 11: Beer. 11187 /No, 7eezTeeTbe PF

 

 

   
  

 

 

 

 

 

 

 

Abo |
y\e” THE APPLICANT SEEKS A CREDIT LIMIT OF $. _
GENERAL INFORMATION ;
Bostxarname Jet Bishop Randy Crotevouy lnc. Phone( Gig) BOG - AGoo .
ppa__litHe.. Mai i Fe (UE POG - 440 ;
re eat : tof
einaetie or Sen Vi Site, Pe Zip FASB
Billing Address (other than sboye)_ . 5
Atint Easesan _ State Zip.
, Contact Penson ____ Elina, Boi. __Tit___ Mower
| Phooe( AW FS 1 UOT Fed) Bi!
Ple ws. o fen Kom . 00

a New atch,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thoak jou,
ia SSC#
Eless “Thomas Addorsa __ 7 5 =
Address “ SSK __
= ___Phone{ LW
Name : Title.
, i = ‘ Phano( . } =
selle'sPemitNurber 9% CH 101-324 50 «
Alcobollo Beverage Liceuso Nymber : |
: Tec ID Number -

 

Ongznization Number ( iftmiy) !
How long in business? SameQwne?_____ Same Location?

 

 

Tiaeraal wwe only (Applcnnt thou NOT Willen this bax)
Deeaplication received = ff Accpunt number i

nl

 

 

 

ete gl,

IMPORTER-WHOLESALE DISTRIBUTOR « LOS ANGELES *

-Credit Application Form " Paget of2
New YORK

24503 05
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 50 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ue ae aoe “pee Neem . * ye , ee oy " ay . ? newyey vive
3 i Pes
FROW’ (THU) ava 27 zo08 11 werat. VIET Mo, Youryseres Pp 32
Je N.A. SALES COMPANY, INC.
= 01 &, GAANDAVE., SOUTH SAN FRANCISCO, CA pa0e0 « TEL: (650) @z7-2020 » PAX: (650) 827-2021 ereaiininesias cor
ut i
BANK (DEPOSIT) REFERENCE.
(Pleiue authorize your bank to contin the information you are giving treditor)
Bank, Avis Banke i Banh, Freament. Chr
Prios(  )_ = Fx( i> _tmi
Typeof coat _check(nd:. __Avopunt Number ig (6 3443.
This Acéquat Qpexsed: a | - Customer Site f /
‘Average daily balitios (past three years or sinoc achourt opened if lest chan tixee years) _.
FamyNeme_ (MP _Foo% Mem Vr"
Addrens__{-lnuw avd. Obr- a Fa ( Da cnn
sia E-ennil '
Finm Name _ . Phone( > - _:
Adldrest_, ae . : Fer ( ¥ ee
- i ‘ i j
Ficra Borne, : ; : Phone ( -—
Aridress . sich Fox ( _. -
. x = i E-mail =
‘Type pf Greilit Card Sis DUSTER CUB CN Centholder's Name June Jar
CreditCad Nunber_bS 81 1409 333) 20S) i aL y
Adtiga BOBSD CoRo. Wdte “Peay: Event, Ck ASS
. This credit'application fs submitted by Customer 1 N.A.Sales Co, Inc, (heradter INA Sales), Customer
7 understoxds N_A‘Sales! credit terns snd agrees to mae’ payment in fill to N.A Sales for.all umsojensts duc:

echording wo.N.A.Sales’ byvoicels). Chatcimes sled ngréea to pay to NA Sales, as igteret, an-emount equal to
1.596 per mors Sor invoice amounts those are past due, ; Should Cuistomer definult in any siich payment(s),

PLA Sates Shall avo the right without nctice f Cuistomer to declare sill invoice amounts doe and payable. In the
event 8.A Sales should commence any acon), or othonviserseek io cnfbreo iis agreerinent aysitiet Customer or
any Gusemnicr, Cestomes ngros (6 pay risisonable sttomty(9) fies, collection foes, court costs anid other expenses
intured by N.AcSales, wiiether not aut is filed, :

The undersigned also puthorizés release ofall credit information requested by NASales, ‘Thisfoanbe
rofiroduces and a fitxéd copy shall be as cffictive consents xs tho original, which hassigned. ‘The xindexigned

 

 

* piso aunhotiatel NLA 'Siles to chunyjstd the edit care frail past doe inaies or insufficient checking ache.
Signtiire ta ——“<— ‘Dale 3/2b/t
grtthre_ =}
Name Atye [es-: Fite, C&O
. . J
Crédit Application Form Page@ol2

IMPORTER-WHOLESALE DISTRIBUTOR + LOS ANGELES + NEW.YORK

141303, a66
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 51 of 59

tLe ‘

Oye Usp euu atus

se N.A. SALES COMPANY, INC.

2" duves. ew. yud sad :

 

Scien a

- a »
woe

“Rawr

sot E. GRAND AVE,, SOUTH SAN FRANCISCO, CA 4080 » ‘TEL: (850) 82722020 « FAX: (660).827-2021 + www.nasales.com

CREDIT APPLICATION

yO TEBAPPLICANT SEEKS ACREDITLIMIT OF S'

 

 

2/22z7/ 08

 

 

 

 

 

0 on Cif fle eee
Ln TLE Tanta WB = tbe
= DBA — Fes (107) S48 = GYE Tor Daaack

Business Address_2000. Heth ion. fe
——>» Gy Leave lille " : _San_CA To S682 . | Srieh-s
Billing Askiress Gfother thm abotc) __ ; s Py ; 7 Lh
Cemeiaae G ah eaten
Phone 4/5" bee ratty - fat. _____.__—
Fora of Business Ongmization Lp Fper

 

 

 

 

 

 

 

 

 

 

 

 

sateen SHE fof -L. ¥Q531

 

Alcoholic Beverage License Number
"Tax ID Nowiber_26 — 342.997.

 

Ongantation Number (ifany)

 

Hovwloog in business? saat

_ Same Location?

 

Date application received: i Zt

 

irl aemtehNOT tage)
Account number

ED- —COREQUESTED ADOTTIONAL INFOMATION

 

 

 

    
 

at} =f Deen WHOLESALE 1ST RIBUTOR - LOS ANGELEG +» NEW-YORK:

CAPPROVED
ffagproved, Dates ! Credit ListtS__ Reviewed By
__Ifrejected, Reasoo __ —_:
A KE Paks apricion Fo Page Lof mmm ie Ee

CVtQnri NOG
~ RU 5. 2805 08208

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 52 of 59

His!» “woo3. P,093, 7003 ,

w& N.A. SALES COMPANY, INC.
% @

% < aor E. GRAND AVE.. SOUTH SAN’ FRANGISCO. CAS4080 « TEL: (650) 827- 2020 » FAX: (850),822-2021. > www. inasalésccom
Onan

 

 

 

BANK (DEPOSIT) REFERENCE
Geese authorize your beni continn the infoematicn youare giving creditor)

Beok_Uelle Largio _—_—__.Beants_ Du pullin

 

 

 

 

 

 

 

 

 

 

 

 

 

Phons( = )  -— Fax()

‘Typeof Account "__ AccosttNanber_Z SLT LEE"

This ArcountOpened: 09 1 Y 1a008 Customer Since {

ReapdytcsGacteipacrincatitepeedticetaatan te)

FimNane Zi? AOOpS Pine [77 )_ Gd foo

Address {£50 rolls of , Ayucervd: eset cho]

Firm Mame- ' ; Phome( _ =

Address _ i Fx ( a

Finn Name — : Phan ( ) =

Address Fei 6 Qi,
Breil "

CREDIT CARD INFORMATION

‘Type of Credit Cand EovisA ClasteR Cee Ct ‘Cantholder’s Name

Credit Card Nunsber el f

Address, i

 

 

“This cot epplicetion is subzatited hy Cassiqner toN.A Sales Co, Tne; (hevesties“N.A Sute?”),- Castnmer
nodesunds NLA Seley’ credit teams and apres to make paymentin fll io N.A Sales fox all amounts dus
azeparding to N_A Stiles’ invaioe(s). Customer ulso 2irees to pay to DLA Sales, as ictnxest, an amount equal to
1.5% por miouth Sar invoice amounts those am pirst dic, ‘Should Custonoer defullt in any such payments),

NA Sal shall ave the right without nofce 13 Cosichner p declare all invoice amounts due-and payable. Inthe
event NLA Sales should comimencé any action(s), orotherwice peck to enfnoe this agreement against Customer at
ary Guacasog, Customer afees to pay reasonable sttomey(@) fies, collection fers, court ons and other expenses
incnred by NLA Sales, whether not suitis filed.

The undersigned also anthenizes releen, ofl cei tesationsequeed by NA Sex This form be
repaichaces and a fixed copy shall be ag efscehie consents ashe oxiginal, which bie signed, The undersigned
ols etxiopd NLA Sales to charge the coat cod fi als wines ox ficiet checking abou,

 

 

signiom,_ Coe Ze Dae_9/2/ of
ee — :
Name 10. chpert . tie ClO,
: - Cyadit Applleation For, . Page? af2.~ “a RTH dO SENDA Oe

(MPORTER- WHOLESALE DISTRIBUTOR « LOS ANGELES + NEW YORK

waso7 008
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 53 of 59

 

 

Exhibit 3
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 54 of 59

cecum pjit[sou_» "B.
Pay, to the A A Sales 2 | $ a0, 009 =,

 

 

 

VateatChte

"UNS OID
Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 55 of 59

 

 

Exhibit 4
 

JULY

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 56 of 59

HASAN RAMON

is
Eee ANG:
_BANLRANION, CA, 82583 gt

— ' am Te NGS ty ai ‘

‘pri2013: ‘Chk ADJUST S55;15

ANIILE
1 Chik 140008048, ae

EMA

A SSH78
AAS

over ‘OO DAYS

 

 

cay way
~ = 0.00) y

 

 

c

 

 

Ricci Gate pal aly be

horace

-s8it65.28 - ‘shrsaz

 

Terme: Net $0

per

sai at AFwance ¢
isi ale Senne eens

@ of 1<1/2%:
sod on all

Revee nee eeahen:

Pane tee ve

“wie Se a 3 ve Ries pe “ fiS at
die tla i eta: ,

ABales, he.

aie Grarid Ave.

Soi.Sani Franeieo: IGA: 94080.
-7estianis

wees

 

  

4
*
Pe "738 65-28 | -
a tee ". .
. .

>»,
. ‘2

Tae es we

12 (303 OF
c Accounts Receivable Aged Irivalce Report

Case 3:19-cv-00832-JSC Document1 Filed 02/15/19 Page 57 of 59

see ee

te

 

 

 

 

 

 

Sorted by Customer Namber
All Open Invaices - ” Aged as of 11/2013
: NA Sates (003)
Custamed — Invoice pn . + Disvount : “
Involce Dato Nuriber Te Amount Balanca Current 1 Monti 2. Months 2 Months 4 Months:
} 74 * ‘ oat fale
Lrs2aB0 LITTLE MAD MAD FISH-SAN RAMON Contact MGR . Phonm: (828) 806-9900
tnS2b10 peiss7TaN =“ BZ2010 “0.00 245.05 0.00. 0.00 0.00 0,00 245.05 1,225
qei20ie §=O620705+N = s/2D10 0.20" 4,851.10 0.00 0.00 noc 0,00 {851.10 1222
muj2i2019 o6209494N — §/1212010 0.09 1,270.10 0.00 0.00" 0.00 0.00 270,10 1,218
‘a2@o10 OS2OsstIN = SNZ2010 0.00 1.7868 0.00 0.00 0.00 0.00 1,786.18 '1,2t6
M12I2010 O6Z110SIN — Shi2/2010 0.00 437,00 oa 0.00 0.00 0.00 457.00 1,238.
41502010 O627703-IN — SP15/2010 0.00 304,00 0.00 0.00 a.00 aon 904.00 1,215
4AG2010 OS21S7S-IN — SNB201O 0.00 1,184.30 0.00 0.00 to) 0.00 1,184.30 1244
4N@oin OBZIG15-N — S71o2010 0.00 2,018.03 0.00 0.00 0.00 0.09 2,015.03 1,211
4282010 O622546-1N  Bv26R0T0 aco 3,744.88 9,00 0,00 0.00 a0o 3,744.BS 1,204
gyanr cezs912-IN  ezr2010 0.00 2,277.10 o.00 0.00 0.00 0.00 2,277.10 1,197
SAOZOI0 OG249584N G/B201D ‘00 295848 9.00 0.09 0,00 aco 2.058:48 1,100
SHAADIO OG25R704N  aia201d 0.00 2,628.60 0,00 0.00 0.00 0,00 RSD 1,108
BiS2010 OS26a73N  GrBR010 0,09 202.50 ago 0.00 0.00 0.00 202,50 1,181
sai2010 MAYAIOO-FC sret2010 oon 11344 0,00 0.00 0,00 aco 11844 1,199
72010 «c627889IN 7/1/2010 aoa 1,187.85 0.00 0.00" 0,00 0.00 1,987.65 "4,168
2010 OSZ79R4-IN = 7RDI0 0.00 131.90 ovo 0.00 0.00 0.00 1317.00 1,168
aiazow oasitaz-IN =, 7142010 9,00 1,054,30 0.00 0.00: 0.00. 0.00 1,051.90 7,155
G3O2010 JUNOORTFC + GONZ010 0,00 256,08 0.90 6,00 000 6.00 256,08 1,169
qasR0i0 O636053-IN 8/25/2010 0.00 771.18 0.00 0.00 9.00 0.00 TAA 1.113
WSOZNO IULOOS-FC  7WaaeO10 0.00 362,49 0.00 0.00 9.00 0.00: 1,139,
22010 OSa7O47-IN = STF2010 0.00 413.85 0,00 0.00 0.00 ‘9,00 413.85: 1,106
wez010 «O730108-PP = BAVzNI0 000 1,653.18 0.00 a.00 0.00 0,00 159.18
esiani0 AUGKOSI-FC 2/31/2010 O00 397.95 p00 0.00 0.90 0:00 357.85 1,107
anaaoio SEPOOSIFC aaa2010 0,00 oe 0.00 0.00 0.00 00 464.67 1.077
yosw2910 OCTOOSI-FC 10312010 0.00 28 0.00 0.00 9.00 0.09 467,98 1.046
11402010 NOVOOIG-FG = 11/a0a010 0.00 44125 @.00 0,00 0.00 0,09 441-28. 1,018
t2aiyz010 pecomeyc 1212010 0.00 42258 0,00 a0 4.00 0.00 aby 98S
qav2att 34/2011 4,00 42253 0.00 0.00 0.00 0.00 42253 96h
anezntt 2iar2ort 0,00 41603 0.00 0.00 0.09 0,00 415.03 26
watroii ots seven ood 4itze 0.00 0.00 0.00 p00 41zB 695
ape20i1 APROORTFC  4iziv2011 0.00 4ti28 0,00 0.00 0 ‘1.00 41128 886
pav20i1 MAYOOBT-FC sai20tl 0.00 403.08 000 abo, 00 0.00 dgk.os ” B34
eseren JUNOO?FC 60201 9.00 36933, 0.00 0.00 aoa 0:00 300.53, BD
yauzon Jiweorerc «712011 0.00 aces 0.00 om a noo ‘ 38558. 773
Bimal AUGOOGSFC adi2011 0.00 . { 301.53 742
soni SEPOO6I-FO wadiz011 dot aut.a3 ono 0.00 0.00 ao 39183 712
jostolt OCroOT1-FG «1oet2011 0.00 351.83 0.00 abo 0,00 0.00 39193 BBI
isaoit wovoos2-Fo  1ve0r20tt 0.00 _ yae2t p,00 O00 0.00, 000 3221 6ST
taiewa01) OECHIS2FO 12312011 0.00 39221 0.00 0.00 $e 00 ag221 620
\arani2 JANDOTBFG = 1A UebI2 2:00 wate9 0.00 apo on) 0.09 wee saa"
geyeqi2 FEROO4 FC 2 392.21 0.09 ono 0.00 a.co 4 860
Vay2ni2 MAROOSZFC aA12012 0.00, 20221 0,00 0.00- 0,00 0,06 3022) 525 -
anoreni2 APROIGAFC 0.00 30271 0.00 0.00 0.00 0.00 an221 498
sal2OI2 MAYOOS-FC SStl2012 0.00 aad2t 0.00 0.00 {0,00 00 go22t 468
BAOENI2 “JU 602012 0.09 382.21 0.00 0.90 poo 0.00 39221 438
yavenz IuloosrfC 77312012 6.00 392.21 0,00 0.0 0.00 0.00 se22t 407
g31a0}2 AUGUOS-FC ast2i2 @.00 992.24 000 0.00. 6.00 ,0,00 ‘yaa 36
12 SEPOOT7-FC 12 a0 392.24 0.00 0.00 0.00 0,00 39221 346
{on2012 OCTOOSO-FG 10/97/2012 0.00 . 3g221 0.00 00 0.00 0.00 yaz21' 315
fusaworz NOVONSSFC 11eqRD12 0,00 380.63 0.00 0.00 0.08 0.00 ambed 285
“+ Creal Linn ae i, Re
‘Customor LIG2980 Tota: 0,00 BR,165.23 0.00 0.00 200 Qo - 39,168.23
Report Totals: 0,00 38,168.23 0.00 9.00 9.00 000 =~ 38,185.23
Nesnber of Customers: 1 2 . . ‘
mess EE ae
1
i
f
i
i
i
'
fun Date; aU20{a S:0646AM ‘Page 1.

AIR Dave: 2/11/2019

124303 920
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 58 of 59

PROOF OF SERVICE
N.A. Sales Company, Inc. v. Clayton E. Swartz, et al.
Alameda County Superior Court Case No. HG15761098

At the time of service, I was over 18 years of age and not a party to this action. I am
employed in the County of San Francisco, State of California. My business address is One
Embarcadero Center, Suite 2600, San Francisco, CA 94111.

On February ia 2019, I served true copies of the following document(s):

DEFENDANT MARY J. SEO’S NOTICE OF REMOVAL TO FEDERAL COURT
PURSUANT TO 28 U.S.C. §1441

on the interested parties in this action as follows:
SEE ATTACHED SERVICE LIST

BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection and
mailing, following our ordinary business practices. I am readily familiar with Severson &
Werson's practice for collecting and processing correspondence for mailing. On the same day that
the correspondence is placed for collection and mailing, it is deposited in the ordinary course of
business with the United States Postal Service, in a sealed envelope with postage fully prepaid.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. I declare that I am employed in the office of a member of the bar of
this Court at whose direction the service was made.

Executed on February |So19, at San Francisco, California.

Lol (O._

Katrina D. Adkins

12373.0026/14752775.1
DEFENDANT MARY J. SEO’S NOTICE OF REMOVAL

 
fF Wo NN

a NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00832-JSC Document 1 Filed 02/15/19 Page 59 of 59

SERVICE LIST
N.A. Sales Company, Inc. v. Clayton E. Swartz, et al.
Alameda County Superior Court Case No. HG15761098

Brian H. Song, Esq.

SONG & LEE, LLP

4633 Old Ironsides Drive, Suite 260
Santa Clara, CA 95054

James G, Schwartz, Esq.

Joshua D. Brysk, Esq.

LAW OFFICES OF JAMES G. SCHWARTZ
7901 Stoneridge Drive, Suite 401

Pleasanton, CA 94588

James J. Kim, Esq.

KIM & ASSOCIATES
1970 Broadway, Suite 1030
Oakland, CA 94612

Joong Y. Im, Esq.
601 Van Ness Avenue, Suite 2056
San Francisco, CA 94102

Timothy S. Camarena, Esq.
RELAW, APC

699 Hampshire Road, Suite 105
Westlake Village, CA 91361-2352

12373.0026/14752775.1

Attorneys for Plaintiff
N.A. SALES COMPANY

Telephone: (408) 748-3310
Facsimile: (408) 748-3309

Email: briansong@songleelaw.com
Email: gracekang(@songleelaw.com
Email: innanam@songleelaw.com
Email: sarahpark@songleelaw.com

Attorneys for Defendants/Cross-Complainants
JHK PACIFIC COMMON, INC.,

CLAYTON E. SWARTZ, JR., AND HAENG
CHA SWARTZ

Telephone: 1-925-463-1073
Facsimile: 1-925-463-2937
Email: jim@jgschwartz.com
Email: 1osh@igschwartz.com

Attorneys for Cross-Defendant
YI SOO KIM AKA JOHN KIM; JYK
CONSULTING CORP.

Telephone: 1-510-444-0709
Facsimile: 1-510-444-1291
Email: ikim@roklaw.com

Attorneys for Cross-Complainant

JUN HO KIM

Telephone: 1-415-775-9854
Facsimile: 1-415-775-1308

Email: joongimesa(@gmail.com

Attorneys for Cross-Defendant
BAY AREA ESCROW SERVICES

1-805-265-1031
tim@relawapc.com

Telephone:
Email:

DEFENDANT MARY J. SEO’S NOTICE OF REMOVAL

 
